
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 2200
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 8, 2009
			Received; read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		AN ACT
		To authorize the Transportation Security
		  Administration’s programs relating to the provision of transportation security,
		  and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Transportation Security
			 Administration Authorization Act.
			(b)Table of
			 contents
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Sec. 3. Authorities vested in Assistant Secretary.
					Title I—Authorization of Appropriations
					Sec. 101. Authorization of appropriations.
					Sec. 102. Risk-based system for allocation of
				resources.
					Title II—Aviation Security
					Subtitle A—Amendments to Chapter 449
					Sec. 201. Screening air cargo and checked baggage.
					Sec. 202. Prohibition of advance notice of covert testing to
				security screeners.
					Sec. 203. Secure verification system for law enforcement
				officers.
					Sec. 204. Ombudsman for Federal Air Marshal
				Service.
					Sec. 205. Federal flight deck officer program
				enhancements.
					Sec. 206. Repair stations.
					Sec. 207. Assistant Secretary defined.
					Sec. 208. TSA and homeland security information
				sharing.
					Sec. 209. Aviation security stakeholder
				participation.
					Sec. 210. General aviation security.
					Sec. 211. Security and self-defense training.
					Sec. 212. Security screening of individuals with metal implants
				traveling in air transportation.
					Sec. 213. Prohibition on outsourcing.
					Sec. 214. Known air traveler credential.
					Sec. 215. Limitations on use of whole-body imaging technology
				for aircraft passenger screening.
					Subtitle B—Other Matters
					Sec. 221. Security risk assessment of airport perimeter access
				controls.
					Sec. 222. Advanced passenger prescreening system.
					Sec. 223. Biometric identifier airport access enhancement
				demonstration program.
					Sec. 224. Transportation security training
				programs.
					Sec. 225. Deployment of technology approved by science and
				technology directorate.
					Sec. 226. In-line baggage screening study.
					Sec. 227. In-line checked baggage screening
				systems.
					Sec. 228. IG report on certain policies for Federal air
				marshals.
					Sec. 229. Explosives detection canine teams minimum for
				aviation security.
					Sec. 230. Assessments and GAO Report of inbound air cargo
				screening.
					Sec. 231. Status of efforts to promote air cargo shipper
				certification.
					Sec. 232. Full and open competition in security background
				screening service.
					Sec. 233. Trusted passenger/Registered Traveler
				program.
					Sec. 234. Report on cabin crew communication.
					Sec. 235. Air cargo crew training.
					Sec. 236. Reimbursement for airports that have incurred
				eligible costs.
					Sec. 237. Report on whole body imaging technology.
					Sec. 238. Protective equipment.
					Sec. 239. Security screening for members of the Armed
				Forces.
					Sec. 240. Report on complaints and claims for loss of property
				from passenger baggage.
					Sec. 241. Report on certain security plan.
					Sec. 242. Study on combination of facial and iris
				recognition.
					Sec. 243. Issuance of regulations and security directives using
				emergency procedures.
					Title III—Surface Transportation Security
					Sec. 301. Assistant Secretary defined.
					Sec. 302. Surface transportation security inspection
				program.
					Sec. 303. Visible intermodal prevention and response
				teams.
					Sec. 304. Surface Transportation Security stakeholder
				participation.
					Sec. 305. Human capital plan for surface transportation
				security personnel.
					Sec. 306. Surface transportation security training.
					Sec. 307. Improvement of public transportation security
				assistance.
					Sec. 308. International lessons learned for securing passenger
				rail and public transportation systems.
					Sec. 309. Underwater tunnel security demonstration
				project.
					Sec. 310. Passenger rail security demonstration
				project.
					Sec. 311. Explosives detection canine teams.
					Sec. 312. Deputy Assistant Secretary for surface transportation
				security.
					Sec. 313. Public hearings on security assistance grant program
				and the restriction of security improvement priorities.
					Title IV—Transportation Security Enhancements
					Subtitle A—Security Enhancements
					Sec. 401. Report and recommendation for uniform security
				background checks.
					Sec. 402. Animal-propelled vessels.
					Sec. 403. Requirements for issuance of transportation security
				cards; access pending issuance; redundant background checks.
					Sec. 404. Harmonizing security card expirations.
					Sec. 405. Securing aviation from extreme terrorist
				threats.
					Sec. 406. Pipeline security study.
					Sec. 407. Transportation security administration centralized
				training facility.
					Subtitle B—SAFE Truckers Act of 2009 
					Sec. 431. Short title.
					Sec. 432. Surface transportation security.
					Sec. 433. Conforming amendment.
					Sec. 434. Limitation on issuance of hazmat
				licenses.
					Sec. 435. Deadlines and effective dates.
					Sec. 436. Task force on disqualifying crimes.
				
			2.DefinitionsIn this Act, the following definitions
			 apply:
			(1)Assistant
			 SecretaryThe term
			 Assistant Secretary means Assistant Secretary of Homeland
			 Security (Transportation Security Administration).
			(2)AdministrationThe
			 term Administration means the Transportation Security
			 Administration.
			(3)Aviation
			 Security Advisory CommitteeThe term Aviation Security Advisory
			 Committee means the advisory committee established by
			 section
			 44946 of title 49, United States Code, as added by this
			 Act.
			(4)SecretaryThe
			 term Secretary means the Secretary of Homeland Security.
			3.Authorities
			 vested in Assistant SecretaryAny authority vested in the Assistant
			 Secretary under this Act shall be carried out under the direction and control
			 of the Secretary.
		IAuthorization of
			 Appropriations
			101.Authorization
			 of appropriationsThere are
			 authorized to be appropriated to the Secretary $7,604,561,000 for fiscal year
			 2010 and $8,060,835,000 for fiscal year 2011 for the necessary expenses of the
			 Transportation Security Administration for such fiscal years.
			102.Risk-based
			 system for allocation of resources
				(a)ReportNot
			 later than 180 days after the date of enactment of this Act, the Assistant
			 Secretary shall submit to the appropriate congressional committees, including
			 the Committee on Homeland Security of the House of Representatives, a report on
			 the status of its implementation of recommendations from the Comptroller
			 General with respect to the use by the Transportation Security Administration
			 of a risk-based system for allocating security resources effectively.
				(b)AssessmentsThe
			 report shall include assessments of the Transportation Security
			 Administration’s progress in—
					(1)adopting security
			 goals that define specific outcomes, conditions, end points, and performance
			 targets;
					(2)conducting
			 comprehensive risk assessments for the transportation sector that meet the
			 criteria established under Homeland Security Presidential Directive-7 in effect
			 as of January 1, 2009, and combine individual assessments of threat,
			 vulnerability, and consequence;
					(3)analyzing the assessments described in paragraph (2) to produce a comparative
			 analysis of risk across the entire transportation sector to guide current and
			 future investment decisions;
					(4)establishing an
			 approach for gathering data on investments by State, local, and private sector
			 security partners in transportation security;
					(5)establishing a
			 plan and corresponding benchmarks for conducting risk assessments for the
			 transportation sector that identify the scope of the assessments and resource
			 requirements for completing them;
					(6)working with the
			 Department of Homeland Security to effectuate the Administration’s risk
			 management approach by establishing a plan and timeframe for assessing the
			 appropriateness of the Administration’s intelligence-driven risk management
			 approach for managing risk at the Administration and documenting the results of
			 the assessment once completed;
					(7)determining the
			 best approach for assigning uncertainty or confidence levels to analytic
			 intelligence products related to the Transportation Security Administration’s
			 security mission and applying such approach; and
					(8)establishing
			 internal controls, including—
						(A)a focal point and
			 clearly defined roles and responsibilities for ensuring that the
			 Administration’s risk management framework is implemented;
						(B)policies,
			 procedures, and guidance that require the implementation of the
			 Administration’s framework and completion of related work activities;
			 and
						(C)a system to
			 monitor and improve how effectively the framework is being implemented.
						(c)Assessment and
			 prioritization of risks
					(1)In
			 generalConsistent with the
			 risk and threat assessments required under sections
			 114(s)(3)(B) and
			 44904(c) of title 49, United
			 States Code, the report shall include—
						(A)a summary that ranks the risks within and
			 across transportation modes, including vulnerability of a cyber attack;
			 and
						(B)a description of
			 the risk-based priorities for securing the transportation sector, both within
			 and across modes, in the order that the priorities should be addressed.
						(2)MethodsThe report also shall—
						(A)describe the
			 underlying methodologies used to assess risks across and within each
			 transportation mode and the basis for any assumptions regarding threats,
			 vulnerabilities, and consequences made in assessing and prioritizing risks
			 within and across such modes; and
						(B)include the
			 Assistant Secretary’s working definition of the terms risk-based
			 and risk-informed.
						(d)FormatThe
			 report shall be submitted in classified or unclassified formats, as
			 appropriate.
				IIAviation
			 Security
			AAmendments to
			 Chapter 449
				201.Screening air
			 cargo and checked baggage
					(a)Inbound air
			 cargo on passenger aircraftSection 44901(g) of title 49,
			 United States Code, is amended—
						(1)by redesignating
			 paragraphs (3), (4), and (5) as paragraphs (4), (5), and (6), respectively;
			 and
						(2)by inserting after
			 paragraph (2) the following:
							
								(3)Inbound air
				cargo on passenger aircraftNot later than 2 years after the date
				of enactment of the Transportation Security Administration Authorization Act,
				the Assistant Secretary shall establish a system to verify that all cargo
				transported on passenger aircraft operated by an air carrier or foreign air
				carrier inbound to the United States be screened for explosives. The system
				shall include a risk assessment for inbound air cargo on passenger and all air
				cargo airplanes, and the Assistant Secretary shall use this assessment to
				address vulnerabilities in cargo screening. The Assistant Secretary shall
				identify redundancies in inbound cargo inspection on passenger aircraft by
				agencies and address these to ensure that all cargo is screened without
				subjecting carriers to multiple inspections by different
				agencies.
								.
						(b)Mandatory
			 screening where EDS is not yet availableSection 44901(e)(1) of title 49,
			 United States Code, is amended to read as follows:
						
							(1)A bag match program, ensuring that no
				checked baggage is placed aboard an aircraft unless the passenger who checked
				the baggage is aboard the aircraft, is not authorized as an alternate method of
				baggage screening where explosive detection equipment is available unless there
				are exigent circumstances as determined by the Assistant Secretary. The
				Assistant Secretary shall report to the Committee on Homeland Security of the
				House of Representatives within 90 days of the determination that bag match
				must be used as an alternate method of baggage
				screening.
							.
					202.Prohibition of
			 advance notice of covert testing to security screeners
					(a)Covert
			 testingSection 44935 of
			 title 49, United States Code, is amended—
						(1)by redesignating
			 the second subsection (i) (as redesignated by section 111(a)(1) of
			 Public Law
			 107–71 (115 Stat. 616), relating to accessibility of
			 computer-based training facilities) as subsection (k); and
						(2)by adding at the
			 end the following new subsection:
							
								(l)Prohibition of
				advance notice to security screeners of covert testing and evaluation
									(1)In
				generalThe Assistant
				Secretary shall ensure that information concerning a covert test of a
				transportation security system to be conducted by a covert testing office, the
				Inspector General of the Department of Homeland Security, or the Government
				Accountability Office is not provided to any individual prior to the completion
				of the test.
									(2)ExceptionsNotwithstanding paragraph (1)—
										(A)an authorized individual involved in a
				covert test of a transportation security system may provide information
				concerning the covert test to—
											(i)employees,
				officers, and contractors of the Federal Government (including military
				personnel);
											(ii)employees and
				officers of State and local governments; and
											(iii)law enforcement
				officials who are authorized to receive or directed to be provided such
				information by the Assistant Secretary, the Inspector General of the Department
				of Homeland Security, or the Comptroller General, as the case may be;
				and
											(B)for the purpose of ensuring the security of
				any individual in the vicinity of a site where a covert test of a
				transportation security system is being conducted, an individual conducting the
				test may disclose his or her status as an individual conducting the test to any
				appropriate individual if a security screener or other individual who is not a
				covered employee identifies the individual conducting the test as a potential
				threat.
										(3)Special rules
				for TSA
										(A)Monitoring and
				security of testing personnelThe head of each covert testing office
				shall ensure that a person or group of persons conducting a covert test of a
				transportation security system for the covert testing office is accompanied at
				the site of the test by a cover team composed of one or more employees of the
				covert testing office for the purpose of monitoring the test and confirming the
				identity of personnel involved in the test under subparagraph (B).
										(B)Responsibility
				of cover teamUnder this
				paragraph, a cover team for a covert test of a transportation security system
				shall—
											(i)monitor the test; and
											(ii)for the purpose of ensuring the security of
				any individual in the vicinity of a site where the test is being conducted,
				confirm, notwithstanding paragraph (1), the identity of any individual
				conducting the test to any appropriate individual if a security screener or
				other individual who is not a covered employee identifies the individual
				conducting the test as a potential threat.
											(C)Aviation
				screeningNotwithstanding
				subparagraph (A), the Transportation Security Administration is not required to
				have a cover team present during a test of the screening of persons, carry-on
				items, or checked baggage at an aviation security checkpoint at or serving an
				airport if the test—
											(i)is
				approved, in coordination with the designated security official for the airport
				operator by the Federal Security Director for such airport; and
											(ii)is carried out
				under an aviation screening assessment program of the Department of Homeland
				Security.
											(D)Use of Other
				PersonnelThe Transportation
				Security Administration may use employees, officers, and contractors of the
				Federal Government (including military personnel) and employees and officers of
				State and local governments to conduct covert tests.
										(4)DefinitionsIn this subsection, the following
				definitions apply:
										(A)Appropriate
				individualThe term
				appropriate individual, as used with respect to a covert test of a
				transportation security system, means any individual that—
											(i)the individual conducting the test
				determines needs to know his or her status as an individual conducting a test
				under paragraph (2)(B); or
											(ii)the cover team
				monitoring the test under paragraph (3)(B)(i) determines needs to know the
				identity of an individual conducting the test.
											(B)Covered
				employeeThe term
				covered employee means any individual who receives notice of a
				covert test before the completion of a test under paragraph (2)(A).
										(C)Covert
				test
											(i)In
				generalThe term covert test means an exercise or
				activity conducted by a covert testing office, the Inspector General of the
				Department of Homeland Security, or the Government Accountability Office to
				intentionally test, compromise, or circumvent transportation security systems
				to identify vulnerabilities in such systems.
											(ii)LimitationNotwithstanding
				clause (i), the term covert
				test does not mean an exercise or activity by an employee or contractor
				of the Transportation Security Administration to test or assess compliance with
				relevant regulations.
											(D)Covert testing
				officeThe term covert
				testing office means any office of the Transportation Security
				Administration designated by the Assistant Secretary to conduct covert tests of
				transportation security systems.
										(E)Employee of a
				covert testing officeThe
				term employee of a covert testing office means an individual who
				is an employee of a covert testing office or a contractor or an employee of a
				contractor of a covert testing
				office.
										.
						(b)UniformsSection 44935(j) of such title is
			 amended—
						(1)by striking
			 The Under Secretary and inserting the following:
							
								(1)Uniform
				requirementThe Assistant
				Secretary
								;
				and
						(2)by adding at the
			 end the following:
							
								(2)AllowanceThe Assistant Secretary may grant a uniform
				allowance of not less than $300 to any individual who screens passengers and
				property pursuant to section
				44901.
								.
						203.Secure
			 verification system for law enforcement officersSection 44917 of
			 title 49, United States Code, is amended by adding at the end the following:
					
						(e)Secure
				verification system for law enforcement officers
							(1)In
				generalThe Assistant Secretary shall develop a plan for a system
				to securely verify the identity and status of law enforcement officers flying
				while armed. The Assistant Secretary shall ensure that the system developed
				includes a biometric component.
							(2)DemonstrationThe
				Assistant Secretary shall conduct a demonstration program to test the secure
				verification system described in paragraph (1) before issuing regulations for
				deployment of the system.
							(3)ConsultationThe Assistant Secretary shall consult with
				the Aviation Security Advisory Committee, established under
				section
				44946 of title 49, United States Code, when developing the
				system and evaluating the demonstration program.
							(4)ReportThe
				Assistant Secretary shall submit a report to the Committee on Homeland Security
				of the House of Representatives, evaluating the demonstration program of the
				secure verification system required by this section.
							(5)Authorization of
				AppropriationsFrom the
				amounts authorized under section 101 of the Transportation Security Administration Authorization
				Act, there is authorized to be appropriated to carry out this
				subsection $10,000,000, to remain available until
				expended.
							.
				204.Ombudsman for
			 Federal Air Marshal ServiceSection 44917 of
			 title 49, United States Code, as amended by section 203 of this Act, is further
			 amended by adding at the end the following:
					
						(f)Ombudsman
							(1)EstablishmentThe Assistant Secretary shall establish in
				the Federal Air Marshal Service an Office of the Ombudsman.
							(2)AppointmentThe
				head of the Office shall be the Ombudsman, who shall be appointed by the
				Assistant Secretary.
							(3)DutiesThe Ombudsman shall carry out programs and
				activities to improve morale, training, and quality of life issues in the
				Service, including through implementation of the recommendations of the
				Inspector General of the Department of Homeland Security and the Comptroller
				General.
							.
				205.Federal flight
			 deck officer program enhancements
					(a)EstablishmentSection 44921(a) of title 49,
			 United States Code, is amended by striking the following: The Under
			 Secretary of Transportation for Security and inserting The
			 Secretary of Homeland Security, acting through the Assistant Secretary of
			 Transportation Security.
					(b)AdministratorsSection 44921(b) of title 49,
			 United States Code, is amended—
						(1)by striking Under in
			 paragraphs (1), (2), (4), (6), and (7); and
						(2)by adding at the
			 end the following:
							
								(8)AdministratorsThe Assistant Secretary shall implement an
				appropriately sized administrative structure to manage the program, including
				overseeing—
									(A)eligibility and
				requirement protocols administration; and
									(B)communication with
				Federal flight deck
				officers.
									.
						(c)Training,
			 supervision, and equipmentSection 44921(c)(2)(C) of such title
			 is amended by adding at the end the following:
						
							(iv)Use of Federal
				Air Marshal Service field office facilitiesIn addition to dedicated Government and
				contract training facilities, the Assistant Secretary shall require that field
				office facilities of the Federal Air Marshal Service be used for the
				administrative and training needs of the program. Such facilities shall be
				available to Federal flight deck officers at no cost for firearms training and
				qualification, defensive tactics training, and program administrative
				assistance.
							.
					(d)ReimbursementSection 44921 of such title is amended by
			 adding at the end the following:
						
							(l)ReimbursementThe Secretary, acting through the Assistant
				Secretary, shall reimburse all Federal flight deck officers for expenses
				incurred to complete a recurrent and requalifying training requirement
				necessary to continue to serve as a Federal flight deck officer. Eligible
				expenses under this subsection include ground transportation, lodging, meals,
				and ammunition, to complete any required training as determined by the
				Assistant
				Secretary.
							.
					206.Repair
			 stationsSection 44924(f)
			 of title 49, United States Code, is amended to read as follows:
					
						(f)RegulationsThe Assistant Secretary shall issue
				regulations establishing security standards for foreign and domestic repair
				stations performing maintenance for aircraft used to provide air transportation
				and shall ensure that comparable security standards apply to maintenance work
				performed by employees of repair stations certified under part 121 of title 14,
				Code of Federal Regulations, and maintenance work performed by employees of
				repair stations certified under part 145 of such
				title.
						.
				207.Assistant
			 Secretary defined
					(a)In
			 generalSubchapter II of
			 chapter 449 of title 49,
			 United States Code, is amended by inserting before section 44933 the
			 following:
						
							44931.Assistant
				Secretary defined
								(a)In
				generalIn this
				chapter—
									(1)the term
				Assistant Secretary means the Assistant Secretary of Homeland
				Security (Transportation Security Administration); and
									(2)any reference to
				the Administrator of the Transportation Security Administration, the Under
				Secretary of Transportation for Security, the Under Secretary of Transportation
				for Transportation Security, or the Under Secretary for Transportation Security
				shall be deemed to be a reference to the Assistant Secretary.
									(b)Authorities
				vested in Assistant SecretaryAny authority vested in the Assistant
				Secretary under this chapter shall be carried out under the direction and
				control of the Secretary of Homeland
				Security.
								.
					(b)Clerical
			 amendmentThe analysis for such subchapter is amended by
			 inserting before the item relating to section 44933 the following:
						
							
								44931. Assistant Secretary
				defined.
							
							.
					208.TSA and
			 homeland security information sharing
					(a)Federal security
			 directorSection 44933 of
			 title 49, United States Code, is amended—
						(1)in the section
			 heading, by striking Managers and inserting
			 Directors;
						(2)by striking
			 Manager each place it appears and inserting
			 Director;
						(3)by striking
			 Managers each place it appears and inserting
			 Directors; and
						(4)by adding at the
			 end the following:
							
								(c)Information
				sharingNot later than one
				year after the date of enactment of the Transportation Security Administration Authorization
				Act, the Assistant Secretary shall—
									(1)require an airport
				security plan to have clear reporting procedures to provide that the Federal
				Security Director of the airport is immediately notified whenever any Federal,
				State, or local law enforcement personnel are called to an aircraft at a gate
				or on an airfield at the airport to respond to any security matter;
									(2)require each
				Federal Security Director of an airport to meet at least quarterly with law
				enforcement agencies serving the airport to discuss incident management
				protocols; and
									(3)require each
				Federal Security Director at an airport to inform, consult, and coordinate, as
				appropriate, with the airport operator in a timely manner on security matters
				impacting airport operations and to establish and maintain operational
				protocols with airport operators to ensure coordinated responses to security
				matters.
									.
				
						(b)Conforming
			 amendments
						(1)Section 114(f)(6) of title 49,
			 United States Code, is amended by striking Managers and
			 inserting Directors.
						(2)Section
			 44940(a)(1)(F) of title 49, United States Code, is amended by
			 striking Managers and inserting Directors.
						(c)Technical
			 amendmentThe chapter analysis for chapter 449 is amended by
			 striking the item relating to section 44933 and inserting the following:
						
							
								44933. Federal Security
				Directors.
							
							.
					209.Aviation
			 security stakeholder participation
					(a)In
			 generalSubchapter II of
			 chapter 449 of title 49,
			 United States Code, is amended by adding at the end the following:
						
							44946.Aviation
				Security Advisory Committee
								(a)Establishment of
				Aviation Security Advisory Committee
									(1)In
				generalThe Assistant Secretary shall establish in the
				Transportation Security Administration an advisory committee, to be known as
				the Aviation Security Advisory Committee (in this chapter referred to as the
				Advisory Committee), to assist the Assistant Secretary with
				issues pertaining to aviation security, including credentialing.
									(2)RecommendationsThe
				Assistant Secretary shall require the Advisory Committee to develop
				recommendations for improvements to civil aviation security methods, equipment,
				and processes.
									(3)MeetingsThe
				Assistant Secretary shall require the Advisory Committee to meet at least
				semiannually and may convene additional meetings as necessary.
									(4)Unpaid
				positionAdvisory Committee members shall serve at their own
				expense and receive no salary, reimbursement of travel expenses, or other
				compensation from the Federal Government.
									(b)Membership
									(1)Member
				organizationsThe Assistant Secretary shall ensure that the
				Advisory Committee is composed of not more than one individual representing not
				more than 27 member organizations, including representation of air carriers,
				all cargo air transportation, indirect air carriers, labor organizations
				representing air carrier employees, aircraft manufacturers, airport operators,
				general aviation, and the aviation technology security industry, including
				biometrics.
									(2)AppointmentsMembers
				shall be appointed by the Assistant Secretary, and the Assistant Secretary
				shall have the discretion to review the participation of any Advisory Committee
				member and remove for cause at any time.
									(c)Nonapplicability
				of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall
				not apply to the Advisory Committee under this section.
								(d)Air cargo
				security working group
									(1)In
				generalThe Assistant
				Secretary shall establish within the Advisory Committee an air cargo security
				working group to provide recommendations for air cargo security issues,
				including the implementation of the air cargo screening initiatives proposed by
				the Transportation Security Administration to screen air cargo on passenger
				aircraft in accordance with established cargo screening mandates.
									(2)MeetingsThe
				working group shall meet at least semiannually and provide annual reports to
				the Assistant Secretary with recommendations to improve the Administration’s
				cargo screening initiatives established to meet all cargo screening mandates
				set forth in section 44901(g) of title 49,
				United States Code.
									(3)MembershipThe
				working group shall include members from the Advisory Committee with expertise
				in air cargo operations and representatives from other stakeholders as
				determined by the Assistant Secretary.
									(4)Reports
										(A)In
				generalThe working group
				shall prepare and submit reports to the Assistant Secretary in accordance with
				this paragraph that provide cargo screening mandate implementation
				recommendations.
										(B)SubmissionNot
				later than one year after the date of enactment of this section and on an
				annual basis thereafter, the working group shall submit its first report to the
				Assistant Secretary, including any recommendations of the group—
											(i)to
				reduce redundancies and increase efficiencies with the screening and inspection
				of inbound cargo; and
											(ii)on the potential
				development of a fee structure to help sustain cargo screening
				efforts.
											.
					(b)Clerical
			 amendmentThe analysis for such subchapter is amended by adding
			 at the end the following:
						
							
								44946. Aviation Security Advisory
				Committee.
							
							.
					210.General
			 aviation security
					(a)In
			 generalSubchapter II of
			 chapter 449 of title 49,
			 United States Code, as amended by section 209 of this Act, is further amended
			 by adding at the end the following:
						
							44947.General
				aviation security
								(a)General aviation
				security grant program
									(1)In
				generalThe Assistant
				Secretary shall carry out a general aviation security grant program to enhance
				transportation security at general aviation airports by making grants to
				operators of general aviation airports for projects to enhance perimeter
				security, airfield security, and terminal security.
									(2)Eligible
				projectsNot later than one
				year after the date of submission of the first report of the working group
				under subsection (b), the Assistant Secretary shall develop and make publically
				available a list of approved eligible projects for such grants under paragraph
				(1) based upon recommendations made by the working group in such report.
									(3)Federal
				shareThe Federal share of the cost of activities for which
				grants are made under this subsection shall be 90 percent.
									(4)Presumption of
				Congress relating to competitive procedures
										(A)PresumptionIt
				is the presumption of Congress that grants awarded under this section will be
				awarded using competitive procedures based on risk.
										(B)Report to
				CongressIf grants are awarded under this section using
				procedures other than competitive procedures, the Assistant Secretary shall
				submit to Congress a report explaining why competitive procedures were not
				used.
										(b)General aviation
				security working group
									(1)In
				generalThe Assistant
				Secretary shall establish, within the Aviation Security Advisory Committee
				established under section 44946, a general aviation working group to advise the
				Transportation Security Administration regarding transportation security issues
				for general aviation facilities, general aviation aircraft, heliports, and
				helicopter operations at general aviation and commercial service
				airports.
									(2)MeetingsThe
				working group shall meet at least semiannually and may convene additional
				meetings as necessary.
									(3)MembershipThe
				Assistant Secretary shall appoint members from the Aviation Security Advisory
				Committee with general aviation experience.
									(4)Reports
										(A)SubmissionThe working group shall submit a report to
				the Assistant Secretary with recommendations on ways to improve security at
				general aviation airports.
										(B)Contents of
				reportThe report of the working group submitted to the Assistant
				Secretary under this paragraph shall include any recommendations of the working
				group for eligible security enhancement projects at general aviation airports
				to be funded by grants under subsection (a).
										(C)Subsequent
				reportsAfter submitting the report, the working group shall
				continue to report to the Assistant Secretary on general aviation aircraft and
				airports.
										(c)Authorization of
				AppropriationsFrom amounts
				made available under section 101 of the Transportation Security Administration Authorization
				Act, there is authorized to be appropriated for making grants
				under subsection (a) $10,000,000 for each of fiscal years 2010 and 2011. None
				of the funds appropriated pursuant to this subsection may be used for a
				congressional earmark as defined in clause 9d, of Rule XXI of the rules of the
				House of Representatives of the 111th
				Congress.
								.
					(b)Clerical
			 amendmentThe analysis for such subchapter is further amended by
			 adding at the end the following:
						
							
								44947. General aviation
				security.
							
							.
					211.Security and
			 self-defense training
					(a)Section 44918(b) of title 49,
			 United States Code, is amended—
						(1)by striking
			 paragraph (1) and inserting the following:
							
								(1)Self-defense
				training programNot later
				than 1 year after the date of enactment of the Transportation Security
				Administration Authorization Act, the Assistant Secretary shall provide
				advanced self-defense training of not less than 5 hours during each 2-year
				period for all cabin crewmembers. The Assistant Secretary shall consult with
				the Advisory Committee, established under section 44946. and cabin crew and air
				carrier representatives in developing a plan for providing self-defense
				training in conjunction with existing recurrent training.
								;
						(2)by striking paragraph (3) and inserting the
			 following:
							
								(3)ParticipationA crewmember shall not be required to
				engage in any physical contact during the training program under this
				subsection.
								;
				and
						(3)by striking
			 paragraph (4) and redesignating paragraphs (5) through (7) as paragraphs (4)
			 through (6), respectively.
						(b)Security
			 trainingSection
			 44918(a)(6) of title 49, United States Code, is amended by
			 adding at the end the following: The Assistant Secretary shall establish
			 an oversight program for security training of cabin crewmembers that includes
			 developing performance measures and strategic goals for air carriers, and
			 standard protocols for Transportation Security Administration oversight
			 inspectors, in accordance with recommendations by the Inspector General of the
			 Department of Homeland Security and the Comptroller General..
					212.Security screening
			 of individuals with metal implants traveling in air transportation
					(a)In
			 generalSection 44903 of
			 title 49, United States Code, is amended by adding at the end the
			 following:
						
							(m)Security
				screening of individuals with metal implants traveling in air
				transportation
								(1)In
				generalThe Assistant
				Secretary shall carry out a program to ensure fair treatment in the screening
				of individuals with metal implants traveling in air transportation.
								(2)PlanNot
				later than 6 months after the date of enactment of the Transportation Security
				Administration Authorization Act, the Assistant Secretary shall submit a plan
				to the Committee on Homeland Security of the House of Representatives for
				improving security screening procedures for individuals with metal implants to
				limit disruptions in the screening process while maintaining security. The plan
				shall include an analysis of approaches to limit such disruptions for
				individuals with metal implants, and benchmarks for implementing changes to the
				screening process and the establishment of a credential or system that
				incorporates biometric technology and other applicable technologies to verify
				the identity of an individual who has a metal implant.
								(3)ProgramNot
				later than 12 months after the date of enactment of the Transportation Security
				Administration Authorization Act, the Assistant Secretary shall implement a
				program to improve security screening procedures for individuals with metal
				implants to limit disruptions in the screening process while maintaining
				security, including a credential or system that incorporates biometric
				technology or other applicable technologies to verify the identity of an
				individual who has a metal implant.
								(4)Metal implant
				definedIn this paragraph, the term ‘metal implant’ means a metal
				device or object that has been surgically implanted or otherwise placed in the
				body of an individual, including any metal device used in a hip or knee
				replacement, metal plate, metal screw, metal rod inside a bone, and other metal
				orthopedic
				implants.
								.
					(b)Effective
			 dateNot later than 180 days
			 after the date of enactment of the Transportation Security Administration
			 Authorization Act, the Secretary of Homeland Security shall submit the plan for
			 security screening procedures for individuals with metal implants, as required
			 by section
			 44903(m) of title 49, United States Code.
					213.Prohibition on
			 outsourcingSection
			 44903(j)(2)(C) of title 49, United States Code, is amended by
			 adding at the end the following new clause:
					
						(v)Outsourcing
				prohibitedUpon implementation of the advanced passenger
				prescreening system required by this section, the Assistant Secretary shall
				prohibit any non-governmental entity from administering the function of
				comparing passenger information to the automatic selectee and no fly lists,
				consolidated and integrated terrorist watchlists, or any list or database
				derived from such watchlists for activities related to aviation security. The
				Assistant Secretary shall report to the Committee on Homeland Security of the
				House of Representatives and the Committee on Commerce, Science, and
				Transportation of the Senate when any non-governmental entity is authorized
				access to the watchlists described in this
				clause.
						.
				214.Known air
			 traveler credential
					(a)EstablishmentSection 44903(h) of title 49,
			 United States Code, is amended—
						(1)by redesignating
			 paragraph (7) as paragraph (8); and
						(2)by inserting after
			 paragraph (6) the following:
							
								(7)Known air
				traveler credentialNot later
				than 6 months after the date of enactment of the Transportation Security
				Administration Authorization Act, the Assistant Secretary shall—
									(A)establish a known
				air traveler credential that incorporates biometric identifier
				technology;
									(B)establish a
				process by which the credential will be used to verify the identity of known
				air travelers and allow them to bypass airport passenger and carry-on baggage
				screening;
									(C)establish
				procedures—
										(i)to
				ensure that only known air travelers are issued the known air traveler
				credential;
										(ii)to resolve
				failures to enroll, false matches, and false nonmatches relating to use of the
				known air traveler credential; and
										(iii)to invalidate
				any known air traveler credential that is lost, stolen, or no longer authorized
				for use;
										(D)begin issuance of
				the known air traveler credential to each known air traveler that applies for a
				credential; and
									(E)take such other
				actions with respect to the known air traveler credential as the Assistant
				Secretary considers
				appropriate.
									.
						(b)Known air
			 traveler definedSection
			 44903(h)(8) of such title (as redesignated by subsection (a) of this section)
			 is amended—
						(1)by redesignating
			 subparagraph (F) as subparagraph (G); and
						(2)by inserting after
			 subparagraph (E) the following:
							
								(F)Known air
				travelerThe term
				known air traveler means a United States citizen who—
									(i)has received a
				security clearance from the Federal Government;
									(ii)is a Federal
				Aviation Administration certificated pilot, flight crew member, or cabin crew
				member;
									(iii)is a Federal,
				State, local, tribal, or territorial government law enforcement officer not
				covered by paragraph (6);
									(iv)is a member of
				the armed forces (as defined by
				section
				101 of title 10) who has received a security clearance from the
				Federal Government; or
									(v)the Assistant
				Secretary determines has appropriate security qualifications for inclusion
				under this
				subparagraph.
									.
						(c)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to carry out the amendments made by this section.
					215.Limitations on
			 use of whole-body imaging technology for aircraft passenger
			 screeningSection 44901 of
			 title 49, United States Code, is amended by adding at the end the
			 following:
					
						(l)Limitations on
				use of whole-body imaging technology for screening passengers
							(1)In
				generalThe Assistant
				Secretary of Homeland Security (Transportation Security Administration) shall
				ensure that whole-body imaging technology is used for the screening of
				passengers under this section only in accordance with this subsection.
							(2)Prohibition on
				use for routine screeningWhole-body imaging technology may not be
				used as the sole or primary method of screening a passenger under this section.
				Whole-body imaging technology may not be used to screen a passenger under this
				section unless another method of screening, such as metal detection,
				demonstrates cause for preventing such passenger from boarding an
				aircraft.
							(3)Provision of
				informationA passenger for
				whom screening by whole-body imaging technology is permissible under paragraph
				(2) shall be provided information on the operation of such technology, on the
				image generated by such technology, on privacy policies relating to such
				technology, and on the right to request a pat-down search under paragraph (4)
				prior to the utilization of such technology with respect to such
				passenger.
							(4)Pat-down search
				optionA passenger for whom
				screening by whole-body imaging technology is permissible under paragraph (2)
				shall be offered a pat-down search in lieu of such screening.
							(5)Prohibition on
				use of imagesAn image of a
				passenger generated by whole-body imaging technology may not be stored,
				transferred, shared, or copied in any form after the boarding determination
				with respect to such passenger is made.
							(6)ReportNot later than one year after the date of
				enactment of this section, and annually thereafter, the Assistant Secretary
				shall submit to Congress a report containing information on the implementation
				of this subsection, on the number of passengers for whom screening by
				whole-body imaging technology was permissible under paragraph (2) as a
				percentage of all screened passengers, on the number of passengers who chose a
				pat-down search when presented the offer under paragraph (4) as a percentage of
				all passengers presented such offer, on privacy protection measures taken with
				respect to whole-body imaging technology, on privacy violations that occurred
				with respect to such technology, and on the effectiveness of such
				technology.
							(7)DefinitionsIn
				this subsection, the following definitions apply:
								(A)Pat-down
				searchThe term
				pat-down search means a physical inspection of the body of an
				aircraft passenger conducted in accordance with the Transportation Security
				Administration’s standard operating procedure as described in the
				Transportation Security Administration’s official training manual.
								(B)Whole-body
				imaging technologyThe term
				whole-body imaging technology means a device, including a device
				using backscatter x-rays or millimeter waves, used to detect objects carried on
				individuals and that creates a visual image of the individual’s full body,
				showing the surface of the skin and revealing objects that are on the
				body.
								.
				BOther
			 Matters
				221.Security risk
			 assessment of airport perimeter access controls
					(a)In
			 generalThe Assistant
			 Secretary shall develop a strategic risk-based plan to improve transportation
			 security at airports that includes best practices to make airport perimeter
			 access controls more secure at all commercial service and general aviation
			 airports.
					(b)ContentsThe
			 plan shall—
						(1)incorporate best
			 practices for enhanced perimeter access controls;
						(2)evaluate and
			 incorporate major findings of all relevant pilot programs of the Transportation
			 Security Administration;
						(3)address
			 recommendations of the Comptroller General on perimeter access controls;
						(4)include a
			 requirement that airports update their security plans to incorporate the best
			 practices, as appropriate, based on risk and adapt the best practices to meet
			 the needs specific to their facilities; and
						(5)include an assessment of the role of new
			 and emerging technologies, including unmanned and autonomous perimeter security
			 technologies, that could be utilized at both commercial and general aviation
			 facilities.
						222.Advanced
			 passenger prescreening system
					(a)Initial
			 reportNot later than 90 days
			 after the date of enactment of this Act, the Comptroller General shall submit
			 to the Committee on Homeland Security of the House of Representatives and the
			 Committee on Commerce, Science, and Transportation of the Senate a report
			 that—
						(1)describes the
			 progress made by the Department of Homeland Security in implementing the
			 advanced passenger prescreening system;
						(2)compares the total number of misidentified
			 passengers who must undergo secondary screening or have been prevented from
			 boarding a plane during the 3-month period beginning 90 days before the date of
			 enactment of the Transportation Security Administration Authorization Act with
			 the 3-month period beginning 90 days after such date; and
						(3)includes any other
			 relevant recommendations that the Inspector General of the Department of
			 Homeland Security or the Comptroller General determines appropriate.
						(b)Subsequent
			 reportsThe Comptroller General shall submit subsequent reports
			 on the implementation to such Committees every 90 days thereafter until the
			 implementation is complete.
					223.Biometric
			 identifier airport access enhancement demonstration program
					(a)In
			 generalThe Assistant
			 Secretary shall carry out a demonstration program under which biometric
			 identifier access systems for individuals with unescorted access to secure or
			 sterile areas of an airport, including airport employees and flight crews, are
			 evaluated for the purposes of enhancing transportation security at airports and
			 to determine how airports can implement uniform biometric identifier and
			 interoperable security systems.
					(b)Airports
			 participating in programThe Assistant Secretary shall select at
			 least 7 airports, including at least 2 large airports, to participate in the
			 demonstration program.
					(c)Initiation and
			 duration of program
						(1)Deadline for
			 initiationThe Assistant Secretary shall conduct the
			 demonstration program not later than one year after the date of enactment of
			 this Act.
						(2)DurationThe
			 program shall have a duration of not less than 180 days and not more than one
			 year.
						(d)Required
			 elementsIn conducting the
			 demonstration program, the Assistant Secretary shall—
						(1)assess best
			 operational, administrative, and management practices in creating uniform,
			 standards-based, and interoperable biometric identifier systems for all
			 individuals with access to secure or sterile areas of commercial service
			 airports; and
						(2)conduct a
			 risk-based analysis of the selected airports and other airports, as the
			 Assistant Secretary determines appropriate, to identify where the
			 implementation of biometric identifier systems could benefit security.
						(e)ConsiderationsIn
			 conducting the demonstration program, the Assistant Secretary shall consider,
			 at a minimum, the following:
						(1)Parallel
			 systemsExisting parallel biometric transportation security
			 systems applicable to workers with unescorted access to transportation systems,
			 including—
							(A)transportation
			 worker identification credentials issued under
			 section
			 70105 of title 46, United States Code;
							(B)armed law enforcement travel credentials
			 issued under section 44903(h)(6) of title 49,
			 United States Code; and
							(C)other credential
			 and biometric identifier systems used by the Federal Government, as the
			 Assistant Secretary considers appropriate.
							(2)Efforts by
			 Transportation Security AdministrationAny biometric identifier system or
			 proposals developed by the Assistant Secretary.
						(3)Infrastructure
			 and technical requirementsThe architecture, modules, interfaces,
			 and transmission of data needed for airport security operations.
						(4)Existing airport
			 systemsCredentialing and
			 access control systems in use in secure and sterile areas of airports.
						(5)Associated
			 costsThe costs of implementing uniform, standards-based, and
			 interoperable biometric identifier systems at airports, including—
							(A)the costs to
			 airport operators, airport workers, air carriers, and other aviation industry
			 stakeholders; and
							(B)the costs
			 associated with ongoing operations and maintenance and modifications and
			 enhancements needed to support changes in physical and electronic
			 infrastructure.
							(6)Information from
			 other sourcesRecommendations, guidance, and information from
			 other sources, including the Inspector General of the Department of Homeland
			 Security, the Comptroller General, the heads of other governmental entities,
			 organizations representing airport workers, and private individuals and
			 organizations.
						(f)Identification
			 of best practicesIn
			 conducting the demonstration program, the Assistant Secretary shall identify
			 best practices for the administration of biometric identifier access at
			 airports, including best practices for each of the following processes:
						(1)Registration,
			 vetting, and enrollment.
						(2)Issuance.
						(3)Verification and
			 use.
						(4)Expiration and
			 revocation.
						(5)Development of a
			 cost structure for acquisition of biometric identifier credentials.
						(6)Development of
			 redress processes for workers.
						(g)ConsultationIn conducting the demonstration program,
			 the Assistant Secretary shall consult with the Aviation Security Advisory
			 Committee regarding how airports may transition to uniform, standards-based,
			 and interoperable biometric identifier systems for airport workers and others
			 with unescorted access to secure or sterile areas of an airport.
					(h)EvaluationThe
			 Assistant Secretary shall conduct an evaluation of the demonstration program to
			 specifically assess best operational, administrative, and management practices
			 in creating a standard, interoperable, biometric identifier access system for
			 all individuals with access to secure or sterile areas of commercial service
			 airports.
					(i)Report to
			 CongressNot later than 180 days after the last day of that
			 demonstration program ends, the Assistant Secretary shall submit to the
			 appropriate congressional committees, including the Committee on Homeland
			 Security of the House of Representatives, a report on the results of the
			 demonstration program. The report shall include possible incentives for
			 airports that voluntarily seek to implement uniform, standards-based, and
			 interoperable biometric identifier systems.
					(j)Biometric
			 identifier system definedIn this section, the term
			 biometric identifier system means a system that uses biometric
			 identifier information to match individuals and confirm identity for
			 transportation security and other purposes.
					(k)Authorization of
			 appropriationsFrom amounts authorized under section 101, there
			 is authorized to be appropriated a total of $20,000,000 to carry out this
			 section for fiscal years 2010 and 2011.
					224.Transportation
			 security training programsNot
			 later than one year after the date of enactment of this Act, the Assistant
			 Secretary shall establish recurring training of transportation security
			 officers regarding updates to screening procedures and technologies in response
			 to weaknesses identified in covert tests at airports. The training shall
			 include—
					(1)internal controls
			 for monitoring and documenting compliance of transportation security officers
			 with training requirements;
					(2)the availability
			 of high-speed Internet and Intranet connectivity to all airport training
			 facilities of the Administration; and
					(3)such other matters
			 as identified by the Assistant Secretary with regard to training.
					225.Deployment of
			 technology approved by science and technology directorate
					(a)In
			 generalThe Assistant
			 Secretary, in consultation with the Directorate of Science and Technology of
			 the Department of Homeland Security, shall develop and submit to the
			 appropriate committees of Congress, including the Committee on Homeland
			 Security of the House of Representatives, a strategic plan for the
			 certification and integration of technologies for transportation security with
			 high approval or testing results from the Directorate and the Transportation
			 Security Laboratory of the Department.
					(b)Contents of
			 strategic planThe strategic
			 plan developed under subsection (a) shall include—
						(1)a cost-benefit analysis to assist in
			 prioritizing investments in new checkpoint screening technologies that compare
			 the costs and benefits of screening technologies being considered for
			 development or acquisition with the costs and benefits of other viable
			 alternatives;
						(2)quantifiable
			 performance measures to assess the extent to which investments in research,
			 development, and deployment of checkpoint screening technologies achieve
			 performance goals for enhancing security at airport passenger checkpoints;
			 and
						(3)a
			 method to ensure that operational tests and evaluations have been successfully
			 completed in an operational environment before deploying checkpoint screening
			 technologies to airport checkpoints.
						(c)Report to
			 Congress
						(1)In
			 generalThe Assistant Secretary shall submit to the appropriate
			 committees of Congress, including the Committee on Homeland Security of the
			 House of Representatives, an annual report on the status of all technologies
			 that have undergone testing and evaluation, including technologies that have
			 been certified by the Department, and any technologies used in a demonstration
			 program administered by the Administration. The report shall also specify
			 whether the technology was submitted by an academic institution, including an
			 institution of higher education eligible to receive assistance under title III
			 or V of the Higher Education Act of 1965 (20 U.S.C. 1051 et seq. and 1101 et
			 seq.)
						(2)First
			 reportThe first report submitted under this subsection shall
			 assess such technologies for a period of not less than 2 years.
						226.In-line baggage
			 screening studyThe Assistant
			 Secretary shall consult with the Advisory Committee and report to the
			 appropriate committees of Congress, including the Committee on Homeland
			 Security of the House of Representatives, on deploying optimal baggage
			 screening solutions and replacing baggage screening equipment nearing the end
			 of its life cycle at commercial service airports. Specifically, the report
			 shall address the Administration’s plans, estimated costs, and current
			 benchmarks for replacing explosive detection equipment that is nearing the end
			 of its life cycle.
				227.In-line checked
			 baggage screening systems
					(a)FindingsCongress
			 finds the following:
						(1)Since its
			 inception, the Administration has procured and installed over 2,000 explosive
			 detection systems (referred to in this section as EDS) and 8,000
			 explosive trace detection (referred to in this section as ETD)
			 systems to screen checked baggage for explosives at the Nation’s commercial
			 airports.
						(2)Initial deployment
			 of stand-alone EDS machines in airport lobbies resulted in operational
			 inefficiencies and security risks as compared to using EDS machines integrated
			 in-line with airport baggage conveyor systems.
						(3)The Administration
			 has acknowledged the advantages of fully integrating in-line checked baggage
			 EDS systems, especially at large airports. According to the Administration,
			 in-line EDS systems have proven to be cost-effective and more accurate at
			 detecting dangerous items.
						(4)As a result of the
			 large upfront capital investment required, these systems have not been deployed
			 on a wide-scale basis. The Administration estimates that installing and
			 operating the optimal checked baggage screening systems could potentially cost
			 more than $20,000,000,000 over 20 years.
						(5)Nearly
			 $2,000,000,000 has been appropriated for the installation of in-line explosive
			 detection systems, including necessary baggage handling system improvements,
			 since 2007.
						(6)Despite
			 substantial funding, the Administration has made limited progress in deploying
			 optimal screening solutions, including in-line systems, to 250 airports
			 identified in its February 2006 strategic planning framework.
						(b)GAO
			 reportThe Comptroller General shall submit to the Committee on
			 Homeland Security of the House of Representatives and the Committee on
			 Commerce, Science, and Transportation of the Senate a report on the
			 Administration’s progress in deploying optimal baggage screening solutions and
			 replacing aging baggage screening equipment at the Nation’s commercial
			 airports. The report shall also include an analysis of the Administration’s
			 methodology for expending public funds to deploy in-line explosive detection
			 systems since 2007. The report shall address, at a minimum—
						(1)the
			 Administration’s progress in deploying optimal screening solutions at the
			 Nation’s largest commercial airports, including resources obligated and
			 expended through fiscal year 2009;
						(2)the potential
			 benefits and challenges associated with the deployment of optimal screening
			 solutions at the Nation’s commercial airports; and
						(3)the
			 Administration’s plans, estimated costs, and current milestones for replacing
			 EDS machines that are nearing the end of their estimated useful product
			 lives.
						(c)Updates
			 requiredNot later than 6 months after submitting the report
			 required in subsection (b) and every 6 months thereafter until the funds
			 appropriated for such systems are expended, the Comptroller General shall
			 provide the Committee on Homeland Security of the House of Representatives an
			 update regarding its analysis of the Administration’s expenditures for
			 explosive detection and in-line baggage systems.
					228.IG report on
			 certain policies for Federal air marshalsNot later than 120 days after the date of
			 enactment of this Act, the Inspector General of the Department of Homeland
			 Security shall review the minimum standards and policies regarding rest periods
			 between deployments and any other standards or policies applicable to Federal
			 air marshals reporting to duty. After such review, the Inspector General shall
			 make any recommendations to such standards and policies the Inspector General
			 considers necessary to ensure an alert and responsible workforce of Federal air
			 marshals.
				229.Explosives
			 detection canine teams minimum for aviation security
					(a)Aviation
			 securityThe Assistant
			 Secretary shall ensure that the number of explosives detection canine teams for
			 aviation security is not less than 250 through fiscal year 2011.
					(b)Cargo
			 screeningThe Secretary shall
			 increase the number of canine detection teams, as of the date of enactment of
			 this Act, deployed for the purpose of meeting the 100 percent air cargo
			 screening requirement set forth in
			 section
			 44901(g) of title 49, United States Code, by not less than 100
			 canine teams through fiscal year 2011.
					230.Assessments and
			 GAO Report of inbound air cargo screeningSection 1602 of the Implementing
			 Recommendations of the 9/11 Commission Act of 2007 (121 Stat. 478) is amended
			 by inserting at the end the following:
					
						(c)Assessment of
				inbound complianceUpon establishment of the inbound air cargo
				screening system, the Assistant Secretary shall submit a report to the
				Committee on Homeland Security in the House of Representatives on the impact,
				rationale, and percentage of air cargo being exempted from screening under
				exemptions granted under
				section
				44901(i)(1) of title 49, United States Code.
						(d)GAO
				reportNot later than 120 days after the date of enactment of
				this Act and quarterly thereafter, the Comptroller General shall review the air
				cargo screening system for inbound passenger aircraft and report to the
				Committee on Homeland Security in the House of Representatives on the status of
				implementation, including the approximate percentage of cargo being screened,
				as well as the Administration’s methods to verify the screening system’s
				implementation.
						.
				231.Status of
			 efforts to promote air cargo shipper certificationNot
			 later than 180 days after the date of enactment of this Act, the Assistant
			 Secretary shall submit to the Committee on Homeland Security of the House of
			 Representatives and the Committee on Commerce, Science, and Transportation of
			 the Senate a report on the status of the implementation of the Administration’s
			 plan to promote a program to certify the screening methods used by shippers in
			 a timely manner, in accordance with
			 section
			 44901(g) of title 49, United States Code, including
			 participation by shippers with robust and mature internal security
			 programs.
				232.Full and open
			 competition in security background screening serviceNot later than 9 months after the date of
			 enactment of this section, the Secretary shall publish in the Federal Register
			 a notice that the selection process for security background screening services
			 for persons requiring background screening in the aviation industry is subject
			 to full and open competition. The notice shall include—
					(1)a
			 statement that airports and other affected entities are not required to use a
			 single service provider of background screening services and may use the
			 services of other providers approved by the Assistant Secretary;
					(2)any requirements
			 for disposal of personally identifiable information by the approved provider by
			 a date certain; and
					(3)information on all
			 technical specifications and other criteria required by the Assistant Secretary
			 to approve a background screening service provider.
					233.Trusted
			 passenger/Registered Traveler program
					(a)Assessments and
			 background checks
						(1)In
			 generalSubject to paragraph
			 (2) and not later than 120 days after the date of enactment of this Act, to
			 enhance aviation security through risk management at airport checkpoints
			 through use of a trusted passenger program, commonly referred to as the
			 Registered Traveler program, established pursuant to section 109(a)(3) of the
			 Aviation Transportation Security Act (115 Stat. 597), the Assistant Secretary
			 shall—
							(A)reinstate an initial and continuous
			 security threat assessment program as part of the Registered Traveler
			 enrollment process; and
							(B)allow Registered Traveler providers to
			 perform private sector background checks as part of their enrollment process
			 with assurance that the program shall be undertaken in a manner consistent with
			 constitutional privacy and civil liberties protections and be subject to
			 approval and oversight by the Assistant Secretary.
							(2)RequirementsThe Assistant Secretary shall not reinstate
			 the threat assessment component of the Registered Traveler program or allow
			 certain background checks unless the Assistant Secretary—
							(A)determines that the Registered Traveler
			 program, in accordance with this subsection, is integrated into risk-based
			 aviation security operations; and
							(B)expedites
			 checkpoint screening, as appropriate, for Registered Traveler members who have
			 been subjected to a security threat assessment and the private sector
			 background check under this subsection.
							(b)Notification
						(1)ContentsNot later than 180 days after the date of
			 enactment of this Act, if the Assistant Secretary determines that the
			 Registered Traveler program can be integrated into risk-based aviation security
			 operations under subsection (a), the Assistant Secretary shall report to the
			 Committee on Homeland Security of the House of Representatives and the
			 Committee on Commerce, Science, and Transportation of the Senate
			 regarding—
							(A)the level of risk reduction provided by
			 carrying out section (a); and
							(B)how the Registered
			 Traveler program has been integrated into risk-based aviation security
			 operations.
							(2)Changes to
			 protocolThe Assistant
			 Secretary shall also set forth what changes to the program, including screening
			 protocols, have been implemented to realize the full potential of the
			 Registered Traveler program.
						(c)Treatment of
			 individuals with top secret security clearancesNot later than
			 180 days after the date of enactment of this Act, the Assistant Secretary shall
			 establish protocols to—
						(1)verify the
			 identity of United States citizens who participate in the Registered Traveler
			 program and possess a valid top secret security clearance granted by the
			 Federal Government; and
						(2)allow alternative screening procedures for
			 individuals described in paragraph (1), including random, risk-based screening
			 determined necessary to respond to a specific threat to security identified
			 pursuant to a security threat assessment.
						(d)Rule of
			 constructionNothing in this
			 section shall be construed to authorize any nongovernmental entity to perform
			 vetting against the terrorist screening database maintained by the
			 Administration.
					234.Report on cabin
			 crew communicationNot later
			 than one year after the date of enactment of this Act, the Assistant Secretary,
			 in consultation with the Advisory Committee established under
			 section
			 44946 of title 49, United States Code, shall prepare a report
			 that assesses technologies and includes standards for the use of wireless
			 devices to enhance transportation security on aircraft for the purpose of
			 ensuring communication between and among cabin crew and pilot crewmembers,
			 embarked Federal air marshals, and authorized law enforcement officials, as
			 appropriate.
				235.Air cargo crew
			 trainingThe Assistant
			 Secretary, in consultation with the Advisory Committee established under
			 section
			 44946 of title 49, United States Code, shall develop a plan for
			 security training for the all-cargo aviation threats for pilots and, as
			 appropriate, other crewmembers operating in all-cargo transportation.
				236.Reimbursement
			 for airports that have incurred eligible costs
					(a)ProcessSection 1604(b)(2) of the Implementing
			 Recommendations of the 9/11 Commission Act of 2007 (121 Stat. 481) is amended
			 to read as follows:
						
							(2)Airports that
				have incurred eligible costs
								(A)In
				generalNot later than 60 days after the date of enactment of the
				Transportation Security Administration Authorization Act, the Assistant
				Secretary of Homeland Security (Transportation Security Administration) shall
				establish a process for resolving reimbursement claims for airports that have
				incurred, before the date of enactment of this Act, eligible costs associated
				with development of partial or completed in-line baggage systems.
								(B)Process for
				receiving reimbursementThe process shall allow an
				airport—
									(i)to
				submit a claim to the Assistant Secretary for reimbursement for eligible costs
				described in subparagraph (A); and
									(ii)not later than
				180 days after date on which the airport submits the claim, to receive a
				determination on the claim and, if the determination is positive, to be
				reimbursed.
									(C)ReportNot later than 60 days after the date on
				which the Assistant Secretary establishes the process under subparagraph (B),
				the Assistant Secretary shall submit to the Committee on Homeland Security of
				the House of Representatives a report containing a description of the process,
				including a schedule for the timely reimbursement of airports for which a
				positive determination has been
				made.
								.
					(b)Reimbursements
			 of airports for eligible costs reimbursed at less than 90
			 percentIf the Secretary or Assistant Secretary reimbursed, after
			 August 3, 2007, an airport that incurred an amount for eligible costs under
			 section
			 44923 of title 49, United States Code, that was less than 90
			 percent of such costs, the Secretary or Assistant Secretary shall reimburse
			 such airport under such section an amount equal to the difference for such
			 eligible costs.
					237.Report on whole
			 body imaging technologyUpon
			 completion of the ongoing whole body imaging technology pilot, the Assistant
			 Secretary shall submit a report to the Committee on Homeland Security of the
			 House of Representatives and the Committee on Commerce, Science, and
			 Transportation of the Senate on the results of the pilot, including how privacy
			 protections were integrated.
				238.Protective
			 equipment
					(a)Use of personal
			 protective equipment
						(1)In
			 generalAny personnel of the
			 Transportation Security Administration voluntarily may wear personal protective
			 equipment during any emergency.
						(2)Written
			 guidanceNot later than 90 days after the date of enactment of
			 this Act, the Secretary of Homeland Security shall establish, coordinate, and
			 disseminate written guidance to personnel of the Transportation Security
			 Administration to allow for the voluntary usage of personal protective
			 equipment.
						(3)DefinitionIn
			 this subsection, the term personal protective equipment includes
			 surgical and N95 masks, gloves, and hand sanitizer.
						(b)DefinitionIn
			 this section the term protective equipment includes surgical
			 masks and N95 masks.
					239.Security
			 screening for members of the Armed Forces
					(a)In
			 generalSection 44903 of
			 title 49, United States Code (as amended by this Act), is further amended by
			 adding at the end the following:
						
							(n)Security
				screening for members of the Armed Forces
								(1)In
				generalThe Assistant Secretary shall develop and implement a
				plan to provide expedited security screening services for a member of the Armed
				Forces, and any accompanying family member, when the member of the Armed Forces
				is traveling on official orders while in uniform through a primary airport (as
				defined by section 47102).
								(2)ProtocolsIn
				developing the plan, the Assistant Secretary shall consider—
									(A)leveraging
				existing security screening models used by airports and air carriers to reduce
				passenger wait times before entering a security screening checkpoint;
									(B)establishing
				standard guidelines for the screening of military uniform items, including
				combat boots; and
									(C)incorporating any new screening protocols
				into an existing trusted passenger program, as established pursuant to section
				109(a)(3) of the Aviation and Transportation Security Act (115 Stat. 613), or
				into the development of any new credential or system that incorporates
				biometric technology and other applicable technologies to verify the identity
				of individuals traveling in air transportation.
									(3)Report to
				CongressThe Assistant Secretary shall submit to the appropriate
				committees of Congress a report on the implementation of the
				plan.
								.
					(b)Effective
			 dateNot later than one year
			 after the date of enactment of this Act, the Assistant Secretary shall
			 establish the plan required by the amendment made by subsection (a).
					240.Report on
			 complaints and claims for loss of property from passenger baggageNot later than six months after the date of
			 enactment of this Act, the Assistant Secretary shall report to the Committee on
			 Homeland Security of the House of Representatives on complaints and claims
			 received by the Administration for loss of property with respect to passenger
			 baggage screened by the Administration, including—
					(1)the number of such
			 claims that are outstanding;
					(2)the total value of
			 property alleged in such outstanding claims to be missing;
					(3)an estimate of the
			 amount of time that will be required to resolve all such outstanding
			 claims;
					(4)the amount of
			 Administration resources that will be devoted to resolving such outstanding
			 claims, including the number of personnel and funding; and
					(5)efforts that the
			 Administration is making or is planning to make to address passenger grievances
			 regarding such losses, enhance passenger property security, and provide
			 effective oversight of baggage screeners and other Administration personnel who
			 come in contact with passenger property.
					241.Report on
			 certain security planNot
			 later than 90 days after the date of enactment of this Act, the Assistant
			 Secretary shall submit a report to the appropriate committees of Congress
			 that—
					(1)reviews whether
			 the most recent security plans developed by the commercial aviation airports in
			 the United States territories meet the security concerns described in
			 guidelines and other official documents issued by the Transportation Security
			 Administration pertaining to parts 1544 and 1546 of title 49, Code of Federal
			 Regulations, particularly with regard to the commingling of passengers;
					(2)makes
			 recommendations regarding best practices supported by the Transportation
			 Security Administration and any adequate alternatives that address the problems
			 or benefits of commingling passengers at such airports to satisfy the concerns
			 described in paragraph (1);
					(3)reviews the potential costs of implementing
			 the preferred and alternative methods to address the Administration concerns
			 regarding parts 1544 and 1546 of title 49, Code of Federal Regulations,
			 particularly in regards to the commingling of passengers at the airport;
			 and
					(4)identifies funding sources, including grant
			 programs, to implement improved security methods at such airports.
					242.Study on
			 combination of facial and iris recognition
					(a)Study
			 requiredThe Assistant
			 Secretary shall carry out a study on the use of the combination of facial and
			 iris recognition to rapidly identify individuals in security checkpoint lines.
			 Such study shall focus on—
						(1)increased accuracy
			 of facial recognition;
						(2)enhancement of
			 existing iris recognition technology; and
						(3)establishment of
			 integrated face and iris features for accurate identification of
			 individuals.
						(b)Purpose of
			 studyThe purpose of the
			 study required by subsection (a) is to facilitate the use of a combination of
			 facial and iris recognition to provide a higher probability of success in
			 identification than either approach on its own and to achieve transformational
			 advances in the flexibility, authenticity, and overall capability of integrated
			 biometric detectors and satisfy one of major issues with war against
			 terrorists. The operational goal of the study should be to provide the
			 capability to non-intrusively collect biometrics (face image, iris) in less
			 than ten seconds without impeding the movement of individuals.
					243.Issuance of
			 regulations and security directives using emergency procedures
					(a)In
			 generalSection 114(l) of
			 title 49, United States Code, is amended—
						(1)in paragraph
			 (2)—
							(A)in subparagraph
			 (A) by striking immediately in order to protect transportation
			 security and inserting in order to respond to an imminent threat
			 of finite duration; and
							(B)in subparagraph
			 (B) by inserting to determine if the regulation or security directive is
			 needed to respond to an imminent threat of finite duration before the
			 period at the end of the first sentence;
							(2)by striking
			 paragraph (3) and inserting the following:
							
								(3)Factors to
				consider
									(A)In
				generalIn determining whether to issue, rescind, or revise a
				regulation or security directive under this subsection, the Under Secretary
				shall consider, as factors in the final determination—
										(i)whether the costs
				of the regulation or security directive are excessive in relation to the
				enhancement of security the regulation or security directive will
				provide;
										(ii)whether the regulation or security
				directive will remain effective for more than a 90-day period; and
										(iii)whether the
				regulation or security directive will require revision in the subsequent 90-day
				period.
										(B)Authority to
				waive certain requirementsFor purposes of subparagraph (A)(i),
				the Under Secretary may waive requirements for an analysis that estimates the
				number of lives that will be saved by the regulation or security directive and
				the monetary value of such lives if the Under Secretary determines that it is
				not feasible to make such an estimate.
									;
				and
						(3)by adding at the
			 end the following:
							
								(5)Rulemaking
				requiredAny regulation or
				security directive issued under paragraph (2) that remains effective, with or
				without revision, for a period of more than 180 days shall be subject to a
				rulemaking pursuant to subchapter II of
				chapter
				5 of title
				5.
								.
						(b)ApplicabilityThe
			 amendment made by subsection (a)(3) shall apply to a regulation issued under
			 section
			 114(l)(2) of title 49, United States Code, before, on, or after
			 the date of enactment of this Act.
					IIISurface
			 Transportation Security
			301.Assistant
			 Secretary definedSection 1301
			 of the Implementing Recommendations of the 9/11 Commission Act of 2007
			 (6 U.S.C.
			 1111) is amended—
				(1)by redesignating
			 paragraphs (2) through (6) as paragraphs (3) through (7), respectively;
			 and
				(2)by inserting after
			 paragraph (1) the following:
					
						(2)Assistant
				SecretaryThe term
				Assistant Secretary means the Assistant Secretary of Homeland
				Security (Transportation Security
				Administration).
						.
				302.Surface
			 transportation security inspection program
				(a)FindingsCongress finds the following:
					(1)Surface
			 transportation security inspectors assist passenger rail stakeholders in
			 identifying security gaps through Baseline Assessment for Security Enhancement
			 (BASE) reviews, monitor freight rail stakeholder efforts to
			 reduce the risk that toxic inhalation hazard shipments pose to high threat
			 urban areas through Security Action Item (SAI) reviews, and
			 assist in strengthening chain of custody security.
					(2)Surface transportation security inspectors
			 play a critical role in building and maintaining working relationships with
			 transit agencies and acting as liaisons between such agencies and the
			 Transportation Security Operations Center, relationships which are vital to
			 effective implementation of the surface transportation security mission.
					(3)In December 2006,
			 the Transportation Security Administration shifted from a system in which
			 surface transportation security inspectors reported to surface-focused
			 supervisors to a system in which inspectors report to aviation-focused
			 supervisors in the field; a shift which has resulted in a strained chain of
			 command, misappropriation of inspectors to nonsurface activities, the hiring of
			 senior-level inspectors with no surface qualifications, and significant damage
			 to relationships with transit agencies and inspector morale.
					(b)Surface
			 Transportation Security Inspection OfficeSection 1304 of the Implementing
			 Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1113) is
			 amended—
					(1)by redesignating
			 subsections (c) through (j) as subsections (b) through (i), respectively;
			 and
					(2)by striking
			 subsections (a) and (b) and inserting the following:
						
							(a)Surface
				Transportation Security Inspection Office
								(1)EstablishmentThe Secretary, acting through the Assistant
				Secretary, shall establish an office to be known as the Surface Transportation
				Security Inspection Office (in this section referred to as the
				Office).
								(2)MissionThe
				Secretary shall use the Office to train, employ, and utilize surface
				transportation security inspectors to—
									(A)assist surface
				transportation carriers, operators, owners, entities, and facilities to enhance
				their security against terrorist attacks and other security threats; and
									(B)assist the
				Secretary in enforcing applicable surface transportation security regulations
				and directives.
									(3)Officers
									(A)DirectorThe head of the Office shall be the
				Director, who shall—
										(i)oversee and
				coordinate the activities of the Office, including all officers and any
				corresponding surface transportation modes in which the Office carries out such
				activities, and the surface transportation security inspectors who assist in
				such activities; and
										(ii)act as the
				primary point of contact between the Office and other entities that support the
				Department’s surface transportation security mission to ensure efficient and
				appropriate use of surface transportation security inspectors and maintain
				strong working relationships with surface transportation security
				stakeholders.
										(B)Deputy
				DirectorThere shall be a Deputy Director of the Office, who
				shall—
										(i)assist the
				Director in carrying out the responsibilities of the Director under this
				subsection; and
										(ii)serve as acting
				Director in the absence of the Director and during any vacancy in the office of
				Director.
										(4)Appointment
									(A)In
				generalThe Director and Deputy Director shall be responsible on
				a full-time basis for the duties and responsibilities described in this
				subsection.
									(B)ClassificationThe
				position of Director shall be considered a position in the Senior Executive
				Service as defined in
				section
				2101a of title 5, United States Code, and the position of
				Deputy Director shall be considered a position classified at grade GS–15 of the
				General Schedule.
									(5)LimitationNo
				person shall serve as an officer under subsection (a)(3) while serving in any
				other position in the Federal Government.
								(6)Field
				Offices
									(A)EstablishmentThe Secretary shall establish primary and
				secondary field offices in the United States to be staffed by surface
				transportation security inspectors in the course of carrying out their duties
				under this section.
									(B)DesignationThe
				locations for, and designation as primary or
				secondary of, such field offices shall be determined in a manner
				that is consistent with the Department’s risk-based approach to carrying out
				its homeland security mission.
									(C)Command
				structure
										(i)Primary field
				officesEach primary field office shall be led by a chief surface
				transportation security inspector, who has significant experience with surface
				transportation systems, facilities, and operations and shall report directly to
				the Director.
										(ii)Secondary field
				officesEach secondary field office shall be led by a senior
				surface transportation security inspector, who shall report directly to the
				chief surface transportation security inspector of a geographically appropriate
				primary field office, as determined by the Director.
										(D)PersonnelNot
				later than 18 months after the date of enactment of the
				Transportation Security Administration
				Authorization Act, field offices shall be staffed with—
										(i)not fewer than 7
				surface transportation security inspectors, including one chief surface
				transportation security inspector, at every primary field office; and
										(ii)not fewer than 5
				surface transportation security inspectors, including one senior surface
				transportation security inspector, at every secondary field
				office.
										.
					(c)Number of
			 InspectorsSection 1304(e) of such Act (6 U.S.C. 1113(e)),
			 as redesignated by subsection (b) of this section, is amended to read as
			 follows:
					
						(e)Number of
				InspectorsSubject to the
				availability of appropriations, the Secretary shall hire not fewer than—
							(1)200 additional
				surface transportation security inspectors in fiscal year 2010; and
							(2)100 additional
				surface transportation security inspectors in fiscal year
				2011.
							.
				(d)CoordinationSection 1304(f) of such Act (6 U.S.C. 1113(f)),
			 as redesignated by subsection (b) of this section, is amended by striking
			 114(t) and inserting 114(s).
				(e)ReportSection 1304(h) of such Act (6 U.S.C. 1113(h)),
			 as redesignated by subsection (b) of this section, is amended by striking
			 2008 and inserting 2011.
				(f)PlanSection 1304(i) of such Act (6 U.S.C. 1113(i)),
			 as redesignated by subsection (b) of this section, is amended to read as
			 follows:
					
						(i)Plan
							(1)In
				generalNot later than 180 days after the date of enactment of
				the Transportation Security Administration
				Authorization Act, the Secretary shall submit to the Committee on
				Homeland Security of the House of Representatives and the Committee on Homeland
				Security and Governmental Affairs of the Senate a plan for expanding the duties
				and leveraging the expertise of surface transportation security inspectors to
				further support the Department’s surface transportation security
				mission.
							(2)ContentsThe
				plan shall include—
								(A)an analysis of how
				surface transportation security inspectors could be used to conduct oversight
				activities with respect to surface transportation security projects funded by
				relevant grant programs administered by the Department;
								(B)an evaluation of
				whether authorizing surface transportation security inspectors to obtain or
				possess law enforcement qualifications or status would enhance the capacity of
				the Office to take an active role in the Department’s surface transportation
				security operations; and
								(C)any other
				potential functions relating to surface transportation security the Secretary
				determines
				appropriate.
								.
				(g)Authorization of
			 appropriationsSection 1304
			 of such Act (6 U.S.C.
			 1113) is amended by adding at the end the following:
					
						(j)Authorization of
				appropriationsFrom amounts
				made available under section 101 of the Transportation Security Administration Authorization
				Act, there are authorized to be appropriated such sums as may be
				necessary to the Secretary to carry out this section for fiscal years 2010 and
				2011.
						.
				(h)Conforming
			 amendmentSection 1304(b) of
			 such Act (6 U.S.C.
			 1113(b)), as redesignated by subsection (b) of this section, is
			 amended by striking subsection (e) and inserting
			 subsection (d).
				303.Visible
			 intermodal prevention and response teamsSection 1303 of the Implementing
			 Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1112) is
			 amended—
				(1)in subsection (a)
			 by striking Administrator of the Transportation Security
			 Administration, and inserting Assistant Secretary,;
				(2)in subsection
			 (a)(4) by striking team, and inserting team as to
			 specific locations and times within their facilities at which VIPR teams should
			 be deployed to maximize the effectiveness of such deployment and other
			 matters,; and
				(3)by striking
			 subsection (b) and inserting the following:
					
						(b)Performance
				measuresNot later than one
				year after the date of enactment of the Transportation Security Administration Authorization
				Act, the Secretary shall develop and implement a system of
				qualitative performance measures and objectives by which to assess the roles,
				activities, and effectiveness of VIPR team operations on an ongoing basis,
				including a mechanism through which the transportation entities listed in
				subsection (a)(4) may submit feedback on VIPR team operations involving their
				systems or facilities.
						(c)PlanNot later than one year after the date of
				enactment of the Transportation Security
				Administration Authorization Act, the Secretary shall develop and
				implement a plan for ensuring the interoperability of communications among all
				participating VIPR team components as designated under subsection (a)(1) and
				between VIPR teams and any relevant transportation entities as designated in
				subsection (a)(4) whose systems or facilities are involved in VIPR team
				operations, including an analysis of the costs and resources required to carry
				out the plan.
						(d)Authorization of
				AppropriationsFrom amounts made available under section 101 of
				the Transportation Security Administration
				Authorization Act, there are authorized to be appropriated to the
				Secretary to carry out this section such sums as may be necessary for fiscal
				years 2010 and
				2011.
						.
				304.Surface
			 Transportation Security stakeholder participation
				(a)In
			 generalTitle XIII of the
			 Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1111 et
			 seq.) is amended by adding at the end the following:
					
						1311.Transit
				Security Advisory Committee
							(a)Establishment
								(1)In
				generalThe Assistant
				Secretary shall establish in the Transportation Security Administration an
				advisory committee, to be known as the Transit Security Advisory Committee (in
				this section referred to as the Advisory Committee), to assist
				the Assistant Secretary with issues pertaining to surface transportation
				security.
								(2)Recommendations
									(A)In
				generalThe Assistant Secretary shall require the Advisory
				Committee to develop recommendations for improvements to surface transportation
				security planning, methods, equipment, and processes.
									(B)Priority
				issuesNot later than one year after the date of enactment of the
				Transportation Security Administration Authorization Act, the Advisory
				Committee shall submit to the Assistant Secretary recommendations on—
										(i)improving homeland
				security information sharing between components of the Department of Homeland
				Security and surface transportation security stakeholders, including those
				represented on the Advisory Committee; and
										(ii)streamlining or
				consolidating redundant security background checks required by the Department
				under relevant statutes governing surface transportation security, as well as
				redundant security background checks required by States where there is no
				legitimate homeland security basis for requiring such checks.
										(3)MeetingsThe
				Assistant Secretary shall require the Advisory Committee to meet at least
				semiannually and may convene additional meetings as necessary.
								(4)Unpaid
				positionAdvisory Committee Members shall serve at their own
				expense and receive no salary, reimbursement for travel expenses, or other
				compensation from the Federal Government.
								(b)Membership
								(1)In
				generalThe Assistant Secretary shall ensure that the Advisory
				Committee is composed of not more than one individual representing not more
				than 27 member organizations, including representatives from public
				transportation agencies, passenger rail agencies or operators, railroad
				carriers, motor carriers, owners or operators of highways, over-the-road bus
				operators and terminal owners and operators, pipeline operators, labor
				organizations representing employees of such entities, and the surface
				transportation security technology industry.
								(2)AppointmentsMembers
				shall be appointed by the Assistant Secretary and the Assistant Secretary shall
				have the discretion to review the participation of any Advisory Committee
				member and remove for cause at any time.
								(c)Nonapplicability
				of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall
				not apply to the Advisory Committee under this section.
							(d)Passenger
				carrier security working group
								(1)In
				generalThe Assistant Secretary shall establish within the
				Advisory Committee a passenger carrier security working group to provide
				recommendations for successful implementation of initiatives relating to
				passenger rail, over-the-road bus, and public transportation security proposed
				by the Transportation Security Administration in accordance with statutory
				requirements, including relevant grant programs and security training
				provisions.
								(2)MeetingsThe
				working group shall meet at least semiannually and provide annual reports to
				the Assistant Secretary with recommendations to improve the Transportation
				Security Administration’s initiatives relating to passenger rail, over-the-road
				bus, and public transportation security, including grant, training, inspection,
				or other relevant programs authorized in titles XIII and XIV, and subtitle C of
				title XV of this Act.
								(3)MembershipThe
				working group shall be composed of members from the Advisory Committee with
				expertise in public transportation, over-the-road bus, or passenger rail
				systems and operations, all appointed by the Assistant Secretary.
								(4)Reports
									(A)In
				generalThe working group shall prepare and submit reports to the
				Assistant Secretary in accordance with this paragraph that provide
				recommendations as described in paragraphs (1) and (2).
									(B)SubmissionNot
				later than one year after the date of enactment of the Transportation Security
				Administration Authorization Act, and on an annual basis thereafter, the
				working group shall submit a report on the findings and recommendations
				developed under subparagraph (A) to the Assistant Secretary.
									(e)Freight rail
				security working group
								(1)In
				generalThe Assistant Secretary shall establish within the
				Advisory Committee a freight rail security working group to provide
				recommendations for successful implementation of initiatives relating to
				freight rail security proposed by the Transportation Security Administration in
				accordance with statutory requirements, including relevant grant programs and
				security training provisions.
								(2)MeetingsThe working group shall meet at least
				semiannually and provide annual reports to the Assistant Secretary with
				recommendations to improve the Transportation Security Administration’s
				initiatives relating to freight rail security, including grant, training,
				inspection, or other relevant programs authorized in titles XIII and XV of this
				Act.
								(3)MembershipThe
				working group shall be composed of members from the Advisory Committee with
				expertise in freight rail systems and operations, all appointed by the
				Assistant Secretary.
								(4)Reports
									(A)In
				generalThe working group shall prepare and submit reports to the
				Assistant Secretary in accordance with this paragraph that provide
				recommendations as described in paragraphs (1) and (2).
									(B)SubmissionNot
				later than one year after the date of enactment of the
				Transportation Security Administration
				Authorization Act, and on an annual basis thereafter, the working
				group shall submit a report on the findings and recommendations developed under
				subparagraph (A) to the Assistant
				Secretary.
									.
				(b)Conforming
			 amendmentSection 1(b) of the Implementing Recommendations of the
			 9/11 Commission Act of 2007 (Public Law 110–53) is amended by
			 adding at the end of title XIII (Transportation Security Enchantments) the
			 following:
					
						
							Sec. 1311. Transit Security Advisory
				Committee.
						
						.
				305.Human capital
			 plan for surface transportation security personnel
				(a)In
			 generalNot later than one
			 year after the date of enactment of this Act, the Assistant Secretary shall
			 submit to the Committee on Homeland Security of the House of Representatives
			 and the Committee on Homeland Security and Governmental Affairs of the Senate a
			 human capital plan for hiring, training, managing, and compensating surface
			 transportation security personnel, including surface transportation security
			 inspectors.
				(b)ConsultationIn
			 developing the human capital plan, the Assistant Secretary shall consult with
			 the chief human capital officer of the Department of Homeland Security, the
			 Director of the Surface Transportation Security Inspection Office, the
			 Inspector General of the Department of Homeland Security, and the Comptroller
			 General.
				(c)ApprovalPrior
			 to submission, the human capital plan shall be reviewed and approved by the
			 chief human capital officer of the Department of Homeland Security.
				306.Surface
			 transportation security training
				(a)Status
			 ReportNot later than 30 days
			 after the date of enactment of this Act, the Secretary shall submit a report to
			 the Committee on Homeland Security of the House of Representatives and the
			 Committee on Homeland Security and Governmental Affairs of the Senate on the
			 status of the Department’s implementation of sections 1408, 1517, and 1534 of
			 the Implementing Recommendations of the 9/11 Commission Act of 2007
			 (6 U.S.C.
			 1137, 1167, and 1184), including detailed timeframes for
			 development and issuance of the transportation security training regulations
			 required under such sections.
				(b)Private
			 providersNot later than one year after the date of enactment of
			 this Act, the Assistant Secretary shall identify criteria and establish a
			 process for approving and maintaining a list of approved private third-party
			 providers of security training with whom surface transportation entities may
			 enter into contracts, as needed, for the purpose of satisfying security
			 training requirements of the Department of Homeland Security, including
			 requirements developed under sections 1408, 1517, and 1534 of the Implementing
			 Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1137, 1167,
			 and 1184), in accordance with section 103 of this Act.
				307.Improvement of
			 public transportation security assistance
				(a)In
			 generalSection 1406 of the
			 Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1135;
			 Public Law
			 110–53) is amended—
					(1)in subsection (b)(1)—
						(A)in subparagraph
			 (B), by inserting bollards, after including;
			 and
						(B)in subparagraph
			 (D), by inserting after including the following: projects
			 for the purpose of demonstrating or assessing the capability of such systems
			 and;
						(2)by redesignating
			 subsections (e) through (k) as subsections (f) through (l),
			 respectively;
					(3)by redesignating
			 subsections (l) and (m) as subsections (n) and (o), respectively;
					(4)by inserting after
			 subsection (d) the following new subsection (e):
						
							(e)Procedure
								(1)Timeline
									(A)Availability of
				applicationsApplications for
				grants under this section for a grant cycle shall be made available to eligible
				applicants not later than 30 days after the date of the enactment of the
				appropriations Act for the Department of Homeland Security for the same fiscal
				year as the grant cycle.
									(B)Submission of
				applicationsA public
				transportation agency that is eligible for a grant under this section shall
				submit an application for a grant not later than 45 days after the applications
				are made available under subparagraph (A).
									(C)ActionThe
				Secretary shall make a determination approving or rejecting each application
				submitted under subparagraph (B), notify the applicant of the determination,
				and immediately commence any additional processes required to allow an approved
				applicant to begin to receive grant funds by not later than 60 days after date
				on which the Secretary receives the application.
									(2)Prohibition of
				cost-sharing requirementNo grant under this section may require
				any cost-sharing contribution from the grant recipient or from any related
				State or local agency.
								(3)Annual
				reportNot later than the
				date that is 180 days after the last determination made under paragraph (1)(C)
				for a grant cycle, the Secretary shall submit to the Committees on
				Appropriations and Homeland Security of the House of Representatives and the
				Committees on Appropriations and Homeland Security and Governmental Affairs of
				the Senate a report that includes a list of all grant awarded under this
				section for that grant cycle for which the grant recipient is not, as of such
				date, able to receive grant funds and an explanation of why such funds have not
				yet been released for use by the recipient.
								(4)Performance
									(A)DurationThe
				performance period for grants made under this section shall be a period of time
				not less than 36 months in duration.
									(B)TimingThe
				performance period for any grant made under this section shall not begin to run
				until the recipient of the grant has been formally notified that funds provided
				under the terms of the grant have been released for use by the
				recipient.
									;
					(5)by inserting after subsection (l), as
			 redesignated by paragraph (2) of this section, the following new subsection
			 (m):
						
							(m)AccessThe Secretary shall ensure that, for each
				grant awarded under this section, the Inspector General of the Department is
				authorized to—
								(1)examine any
				records of the grant recipient or any contractors or subcontractors with which
				the recipient enters into a contract, or any State or local agency, that
				directly pertain to and involve transactions relating to grants under this
				section; and
								(2)interview any
				officer or employee of the recipient, any contractors or subcontractors with
				which the recipient enters into a contract, or State or local agency regarding
				such transactions.
								;
				and
					(6)in subsection (o),
			 as redesignated by paragraph (3) of this section—
						(A)by striking
			 paragraph (1) and inserting the following new paragraph (1):
							
								(1)In
				generalThere is authorized
				to be appropriated to the Secretary to make grants under this section—
									(A)$900,000,000 for
				fiscal year 2010, except that not more than 30 percent of such funds may be
				used for operational costs under subsection (b)(2) of this section; and
									(B)$1,100,000,000 for
				fiscal year 2011, except that not more than 30 percent of such funds may be
				used for operational costs under subsection (b)(2) of this
				section.
									;
						(B)by redesignating
			 paragraphs (3) and (4) as paragraphs (4) and (5), respectively; and
						(C)by inserting after paragraph (2) the
			 following new paragraph (3):
							
								(3)ExceptionThe limitation on the percentage of funds
				that may be used for operational costs under paragraph (1) shall not apply to
				any costs involved with or relating to explosives detection canine teams
				acquired or used for the purpose of securing public transportation systems or
				facilities.
								.
						(b)Technical
			 assistance pilot program
					(1)Pilot program
			 required
						(A)In
			 generalNot later than one
			 year after the date of the enactment of this Act, the Assistant Secretary shall
			 conduct and complete a pilot program to provide grants to not more than 7
			 public transportation agencies eligible for security grants under section 1406
			 of the Implementing Recommendations of the 9/11 Commission Act of 2007
			 (6 U.S.C.
			 1135;
			 Public Law
			 110–53) for the purpose of obtaining external technical support
			 and expertise to assist such agencies in conducting comprehensive security risk
			 assessments of public transportation systems, resources, and facilities.
						(B)MethodologyNot
			 later than 60 days after the date of the enactment of this Act, the Assistant
			 Secretary shall identify—
							(i)a
			 comprehensive risk methodology for conducting comprehensive security risk
			 assessments using grants made under this subsection that accounts for all three
			 elements of risk, including threat, vulnerability, and consequence; and
							(ii)an
			 approved third-party provider of technical support and expertise for the
			 purpose of providing external assistance to grantees in conducting
			 comprehensive security risk assessments.
							(C)Participants
							(i)In
			 generalIn selecting public transportation agencies to
			 participate in the pilot program, the Assistant Secretary shall approve
			 eligible agencies based on a combination of factors, including risk, whether
			 the agency has completed a comprehensive security risk assessment referred to
			 in subparagraph (B)(i) within a year preceding the date of enactment of this
			 Act, and geographic representation.
							(ii)Prior
			 effortsNo eligible public transportation agency may be denied
			 participation in the pilot program on the grounds that it has applied for other
			 grants administered by the Department for the purpose of conducting a
			 comprehensive security risk assessment.
							(D)ProhibitionsIn
			 carrying out the pilot program the Assistant Secretary shall ensure
			 that—
							(i)grants awarded
			 under the pilot program shall supplement and not replace other sources of
			 Federal funding;
							(ii)other sources of
			 Federal funding are not taken into consideration when assistance is awarded
			 under the pilot program; and
							(iii)no
			 aspect of the pilot program is conducted or administered by a component of the
			 Department other than the Transportation Security Administration.
							(2)ReportNot
			 later than 180 days after the completion of the pilot program, the Assistant
			 Secretary shall submit to the Committee on Homeland Security of the House of
			 Representatives a report on the results of the pilot program, including an
			 analysis of the feasibility and merit of expanding the pilot program to a
			 permanent program and any recommendations determined appropriate by the
			 Assistant Secretary.
					(3)Authorization of
			 appropriationsOf amounts made available pursuant to section 101
			 for fiscal year 2010, $7,000,000 shall be available to the Assistant Secretary
			 to carry out this subsection. Any amount made available to the Assistant
			 Secretary pursuant to this paragraph shall remain available until the end of
			 fiscal year 2011.
					(c)Report on
			 recommendations of Comptroller General
					(1)Report
			 requiredNot later than 90 days after the date of the enactment
			 of this Act, the Secretary of Homeland Security shall submit to the Committee
			 on Homeland Security of the House of Representatives and the Committee on
			 Homeland Security and Governmental Affairs of the Senate a report on the status
			 of the Secretary’s implementation of the recommendations of the Comptroller
			 General with respect to the improvement of the administration of security
			 grants under section 1406 of the Implementing Recommendations of the 9/11
			 Commission Act of 2007 (6 U.S.C. 1135;
			 Public Law
			 110–53).
					(2)Review by
			 Inspector GeneralBefore the Secretary submits the report
			 required under paragraph (1), the report shall be reviewed by the Inspector
			 General of the Department of Homeland Security. When the Secretary submits the
			 report to Congress under paragraph (1), the Secretary shall include with the
			 report documentation verifying that the report was reviewed by the Inspector
			 General in accordance with this paragraph.
					308.International
			 lessons learned for securing passenger rail and public transportation
			 systems
				(a)FindingsCongress finds that—
					(1)numerous terrorist
			 attacks since September 11, 2001, have targeted passenger rail or public
			 transportation systems;
					(2)nearly 200 people
			 were killed and almost 2,000 more were injured when terrorists set off 10
			 simultaneous explosions on 4 commuter trains in Madrid, Spain, on March 11,
			 2004;
					(3)50 people were
			 killed and more than 700 injured in successive bombings of 3 transit stations
			 and a public bus in London, England, on July 7, 2005, and a second attack
			 against 4 similar targets on July 21, 2005, failed because of faulty
			 detonators;
					(4)more than 200
			 people were killed and more than 700 injured in simultaneous terrorist bombings
			 of commuter trains on the Western Line in the suburbs of Mamba, India, on July
			 11, 2006;
					(5)the acts of
			 terrorism in Mamba, India, on November 26, 2008, included commando-style
			 attacks on a major railway station; and
					(6)a
			 disproportionately low amount of attention and resources have been devoted to
			 surface transportation security by the Department of Homeland Security,
			 including the security of passenger rail and public transportation systems, as
			 compared with aviation security, which has been the primary focus of Federal
			 transportation security efforts generally, and of the Transportation Security
			 Administration in particular.
					(b)StudyThe
			 Comptroller General shall conduct a study on the efforts undertaken by the
			 Secretary and Assistant Secretary, as well as other entities determined by the
			 Comptroller General to have made significant efforts, since January 1, 2004, to
			 learn from foreign nations that have been targets of terrorist attacks on
			 passenger rail and public transportation systems in an effort to identify
			 lessons learned from the experience of such nations to improve the execution of
			 Department functions to address transportation security gaps in the United
			 States.
				(c)Report
					(1)In
			 generalNot later than one year after the date of enactment of
			 this Act, the Comptroller General shall submit to the Committee on Homeland
			 Security of the House of Representatives and the Committee on Homeland Security
			 and Governmental Affairs of the Senate a report on the results of the study.
			 The report shall also include an analysis of relevant legal differences that
			 may affect the ability of the Department to apply lessons learned.
					(2)RecommendationsThe
			 Comptroller General shall include in the report recommendations on how the
			 Department and its components, including the Transportation Security
			 Administration, can expand efforts to learn from the expertise and the security
			 practices of passenger rail and public transportation systems in foreign
			 nations that have experienced terrorist attacks on such systems.
					309.Underwater
			 tunnel security demonstration project
				(a)Demonstration
			 projectThe Assistant Secretary, in consultation with the Under
			 Secretary for Science and Technology, shall conduct a full-scale demonstration
			 project to test and assess the feasibility and effectiveness of certain
			 technologies to enhance the security of underwater public transportation
			 tunnels against terrorist attacks involving the use of improvised explosive
			 devices.
				(b)Inflatable
			 plugs
					(1)In
			 generalAt least one of the technologies tested under subsection
			 (a) shall be inflatable plugs that may be rapidly deployed to prevent flooding
			 of a tunnel.
					(2)First technology
			 testedNot later than 180 days after the date of enactment of
			 this Act, the Assistant Secretary shall carry out a demonstration project that
			 tests the effectiveness of using inflatable plugs for the purpose described in
			 paragraph (1).
					(c)Report to
			 congressNot later than 180 days after completion of the
			 demonstration project under this section, the Assistant Secretary shall submit
			 a report to the appropriate committees of Congress, including the Committee on
			 Homeland Security of the House of Representatives, on the results of the
			 demonstration project.
				(d)Authorization of
			 appropriationOf the amounts
			 made available under section 101 for fiscal year 2010, $8,000,000 shall be
			 available to carry out this section.
				310.Passenger rail
			 security demonstration project
				(a)Demonstration
			 projectThe Assistant Secretary, in consultation with the Under
			 Secretary for Science and Technology, shall conduct a demonstration project in
			 a passenger rail system to test and assess the feasibility and effectiveness of
			 technologies to strengthen the security of passenger rail systems against
			 terrorist attacks involving the use of improvised explosive devices.
				(b)Security
			 technologiesThe demonstration project under this section shall
			 test and assess technologies to—
					(1)detect improvised
			 explosive devices on station platforms, through the use of foreign object
			 detection programs in conjunction with cameras; and
					(2)defeat improvised
			 explosive devices left on rail tracks.
					(c)Report to
			 CongressNot later than 180
			 days after completion of the demonstration project under this section, the
			 Assistant Secretary shall submit a report to the appropriate committees of
			 Congress, including the Committee on Homeland Security of the House of
			 Representatives, on the results of the demonstration project.
				311.Explosives
			 detection canine teamsSection
			 1307 of the Implementing Recommendations of the 9/11 Commission Act of 2007
			 (6 U.S.C.
			 1116) is amended—
				(1)in subsection
			 (b)—
					(A)in paragraph
			 (1)(A), by striking 2010 and inserting 2011;
			 and
					(B)by adding at the
			 end the following new paragraph:
						
							(3)Allocation
								(A) In
				generalThe Secretary shall
				increase the number of canine teams certified by the Transportation Security
				Administration for the purpose of passenger rail and public transportation
				security activities to not less than 200 canine teams by the end of fiscal year
				2011.
								(B)Cooperative
				agreementsThe Secretary shall expand the use of canine teams to
				enhance passenger rail and public transportation security by entering into
				cooperative agreements with passenger rail and public transportation agencies
				eligible for security assistance under section 1406 of this Act for the purpose
				of deploying and maintaining canine teams to such agencies for use in passenger
				rail or public transportation security activities and providing for assistance
				in an amount not less than $75,000 for each canine team deployed, to be
				adjusted by the Secretary for inflation.
								(C)Authorization of
				appropriationsFrom amounts made available under section 101 of
				the Transportation Security Administration Authorization Act, there are
				authorized to be appropriated to the Secretary such sums as may be necessary to
				carry out this paragraph for fiscal years 2010 and
				2011.
								;
					(2)in subsection
			 (d)—
					(A)in paragraph (3),
			 by striking and;
					(B)in paragraph (4),
			 by striking the period at the end and inserting the following: ;
			 and; and
					(C)by adding at the
			 end the following new paragraph:
						
							(5)expand the use of canine teams trained to
				detect vapor wave trails in passenger rail and public transportation security
				environments, as the Secretary, in consultation with the Assistant Secretary,
				determines
				appropriate.
							;
					(3)in subsection (e),
			 by striking , if appropriate, and inserting , to the
			 extent practicable,; and
				(4)by striking
			 subsection (f) and inserting the following new subsection (f):
					
						(f)ReportNot later than one year after the date of
				the enactment of the Transportation Security
				Administration Authorization Act, the Comptroller General shall
				submit to the appropriate congressional committees a report on—
							(1)utilization of explosives detection canine
				teams to strengthen security in passenger rail and public transportation
				environments;
							(2)the capacity of
				the national explosive detection canine team program as a whole; and
							(3)how the Assistant
				Secretary could better support State and local passenger rail and public
				transportation entities in maintaining certified canine teams for the life of
				the canine, including by providing financial
				assistance.
							.
				312.Deputy
			 Assistant Secretary for surface transportation security
				(a)Sense of
			 CongressIt is the sense of
			 Congress that—
					(1)the Transportation Security
			 Administration’s capacity to address surface transportation security would be
			 enhanced significantly by establishing a position of Deputy Assistant Secretary
			 for Surface Transportation Security to lead the Transportation Security
			 Administration’s surface transportation security mission; and
					(2)a Deputy Assistant
			 Secretary for Surface Transportation Security could provide the focused
			 leadership and resource management necessary to implement the policies and
			 programs that are critical to securing surface transportation modes and ensure
			 the effectiveness of the Surface Transportation Security Inspection Office,
			 security policy and grant functions affecting surface transportation modes, and
			 the Transit Security Advisory Committee.
					(b)Report
					(1)In
			 generalNot later than 270 days after the date of enactment of
			 this Act, the Inspector General of the Department of Homeland Security shall
			 submit to the Committee on Homeland Security of the House of Representatives
			 and the Committee on Homeland Security and Governmental Affairs of the Senate a
			 report on the feasibility and merit of establishing a Deputy Assistant
			 Secretary for Surface Transportation Security in the Transportation Security
			 Administration to reflect the reality of security threats that are faced by all
			 modes of transportation in the United States and also whether establishing the
			 position of a Deputy Assistant Secretary for Aviation Security would more
			 effectively streamline or enhance the operational and policymaking capabilities
			 of the Transportation Security Administration for all transportation
			 modes.
					(2)RecommendationsThe
			 Inspector General shall include in the report recommendations on—
						(A)the most effective
			 and efficient ways to organize offices, functions, personnel, and programs of
			 the Transportation Security Administration under or among all respective Deputy
			 Assistant Secretary positions to be created;
						(B)what offices,
			 functions, personnel, and programs of the Transportation Security
			 Administration would best remain outside of the scope of any new Deputy
			 Assistant Secretary positions in order that such offices, functions, personnel,
			 and programs maintain the status of reporting directly to the Assistant
			 Secretary; and
						(C)any other relevant
			 matters, as the Inspector General determines appropriate.
						313.Public hearings
			 on security assistance grant program and the restriction of security
			 improvement priorities
				(a)Public
			 hearingsNot later than 180
			 days after the date of the enactment of this Act, the Assistant Secretary shall
			 conduct public hearings on the administration of the security assistance grant
			 program under section 1406 of the Implementing Recommendations of the 9/11
			 Commission Act of 2007 (6 U.S.C. 1135). The Assistant
			 Secretary shall—
					(1)solicit
			 information and input from the 5 urban areas that receive the largest amount of
			 grant funds under such section, including recipients providing mass
			 transportation and passenger rail services; and
					(2)solicit feedback from such recipients on
			 whether current allowable uses of grant funds under the regulations or guidance
			 implementing the grant program are sufficient to address security improvement
			 priorities identified by transit agencies.
					(b)Report to
			 CongressThe Assistant Secretary shall submit to the Committees
			 on Appropriations and Homeland Security of the House of Representatives and the
			 Committees on Appropriations and Homeland Security and Governmental Affairs of
			 the Senate a report on the findings of the public hearings conducted under
			 paragraph (1). The report shall include—
					(1)the Assistant Secretary’s determinations
			 with respect to the extent to which security improvement priorities identified
			 by transit agencies are not met by the regulations or guidance implementing the
			 grant program; and
					(2)how such
			 regulations or guidance should be changed to accommodate such priorities, or
			 the Assistant Secretary’s justification for not addressing such priorities with
			 the grant program.
					IVTransportation
			 Security Enhancements
			ASecurity
			 Enhancements
				401.Report and
			 recommendation for uniform security background checksNot later than one year after the date of
			 enactment of this Act, the Comptroller General shall submit to the Committee on
			 Homeland Security of the House of Representatives a report that
			 contains—
					(1)a review of background checks and forms of
			 identification required under State and local transportation security
			 programs;
					(2)a
			 determination as to whether the background checks and forms of identification
			 required under such programs duplicate or conflict with Federal programs;
			 and
					(3)recommendations on
			 limiting the number of background checks and forms of identification required
			 under such programs to reduce or eliminate duplication with Federal
			 programs.
					402.Animal-propelled
			 vesselsNotwithstanding
			 section
			 70105 of title 46, United States Code, the Secretary shall not
			 require an individual to hold a transportation security card, or be accompanied
			 by another individual who holds such a card if—
					(1)the individual has
			 been issued a license, certificate of registry, or merchant mariner’s document
			 under part E of subtitle II of title 46, United States Code;
					(2)the individual is
			 not allowed unescorted access to a secure area designated in a vessel or
			 facility security plan approved by the Secretary; and
					(3)the individual is
			 engaged in the operation of a live animal-propelled vessel.
					403.Requirements
			 for issuance of transportation security cards; access pending issuance;
			 redundant background checksSection 70105 of
			 title 46, United States Code, is amended by adding at the end the following new
			 subsections:
					
						(n)EscortingThe
				Secretary shall coordinate with owners and operators subject to this section to
				allow any individual who has a pending application for a transportation
				security card under this section or is waiting for reissuance of such card,
				including any individual whose card has been lost or stolen, and who needs to
				perform work in a secure or restricted area to have access to such area for
				that purpose through escorting of such individual in accordance with subsection
				(a)(1)(B) by another individual who holds a transportation security
				card.
						(o)Processing
				timeThe Secretary shall review an initial transportation
				security card application and respond to the applicant, as appropriate,
				including the mailing of an Initial Determination of Threat Assessment letter,
				within 30 days after receipt of the initial application. The Secretary shall,
				to the greatest extent practicable, review appeal and waiver requests submitted
				by a transportation security card applicant, and send a written decision or
				request for additional information required for the appeal or waiver
				determination, within 30 days after receipt of the applicant’s appeal or waiver
				written request. For an applicant that is required to submit additional
				information for an appeal or waiver determination, the Secretary shall send a
				written decision, to the greatest extent practicable, within 30 days after
				receipt of all requested information.
						(p)Receipt of
				cardsWithin 180 days after the date of enactment of the
				Transportation Security Administration Authorization Act, the Secretary shall
				develop a process to permit an individual approved for a transportation
				security card under this section to receive the card at the individual’s place
				of residence.
						(q)FingerprintingThe
				Secretary shall establish procedures providing for an individual who is
				required to be fingerprinted for purposes of this section to be fingerprinted
				at facilities operated by or under contract with an agency of the Department of
				the Secretary that engages in fingerprinting the public for transportation
				security or other security purposes.
						(r)Redundant
				background checksThe
				Secretary shall prohibit a State or political subdivision thereof from
				requiring a separate security background check for any purpose for which a
				transportation security card is issued under this section. The Secretary may
				waive the application of this subsection with respect to a State or political
				subdivision thereof if the State or political subdivision demonstrates a
				compelling homeland security reason that a separate security background check
				is necessary.
						.
				404.Harmonizing
			 security card expirationsSection 70105(b)
			 of title 46, United States Code, is amended by adding at the end the following
			 new paragraph:
					
						(6)The Secretary may extend for up to
				one year the expiration of a biometric transportation security card required by
				this section to align the expiration with the expiration of a license,
				certificate of registry, or merchant mariner document required under chapter 71
				or 73.
						.
				405.Securing
			 aviation from extreme terrorist threats
					(a)FindingsCongress finds the following:
						(1)In 2001, Congress gave the Assistant
			 Secretary, Transportation Security Administration, the task to develop
			 policies, strategies, and plans for dealing with threats to transportation
			 security. The individuals currently held at the Naval Station,
			 Guantanamo Bay, Cuba, were detained during armed conflict and pose a serious
			 and continuing threat to the transportation security interests of the United
			 States and its allies.
						(2)Terrorists,
			 including Khalid Sheikh Mohammad, the admitted mastermind of the September 11,
			 2001 terrorist attacks, have clearly demonstrated their desire and intent to
			 use airplanes as weapons to kill innocent Americans. The August 2006 liquid
			 explosive plot to take down 10 commercial airliners over the United States is
			 positive proof that air transportation continues to be a target.
						(3)In light of al
			 Qaeda’s propensity to conduct aviation-related attacks and the fact that,
			 according to the Department of Defense, at least 74 former Guantanamo Bay
			 detainees once considered non-threatening are recidivists to
			 terrorism, restrictions on the air travel of former detainees are necessary to
			 protect the public from future attacks.
						(4)Therefore,
			 individuals who are or have been detained at Guantanamo should not be allowed
			 to fly commercially in the United States and should be added to the
			 Transportation Security Administration’s No Fly List, until the President
			 certifies that each individual detainee poses no threat to the United States,
			 its citizens, or its allies.
						(b)Prohibition of
			 detainee use of commercial aviationSection
			 44903(j)(2)(C) of title 49, United States Code, as amended by
			 section 213 of the bill, is further amended by adding at the end the
			 following:
						
							(vi)Inclusion of
				detainees on no fly listThe
				Assistant Secretary, in coordination with the Terrorist Screening Center, shall
				include on the No Fly List any individual who was a detainee held at the Naval
				Station, Guantanamo Bay, Cuba, unless the President certifies in writing to
				Congress that the detainee poses no threat to the United States, its citizens,
				or its allies. For purposes of this clause, the term ‘detainee’ means an
				individual in the custody or under the physical control of the United States as
				a result of armed
				conflict.
							.
					406.Pipeline
			 security study
					(a)StudyThe
			 Comptroller General shall conduct a study regarding the roles and
			 responsibilities of the Department of Homeland Security and the Department of
			 Transportation with respect to pipeline security. The study shall address
			 whether—
						(1)the Annex to the
			 Memorandum of Understanding executed on August 9, 2006, between the Department
			 of Homeland Security and the Department of Transportation adequately delineates
			 strategic and operational responsibilities for pipeline security, including
			 whether it is clear which Department is responsible for—
							(A)protecting against
			 intentional pipeline breaches;
							(B)responding to
			 intentional pipeline breaches; and
							(C)planning to
			 recover from the effects of intentional pipeline breaches;
							(2)the respective
			 roles and responsibilities of each Department are adequately conveyed to
			 relevant stakeholders and to the public; and
						(3)the processes and
			 procedures for determining whether a particular pipeline breach is a terrorist
			 incident are clear and effective.
						(b)Report on
			 studyNot later than 180 days after the date of enactment of this
			 section, the Comptroller General shall submit to the Committee on Homeland
			 Security in the House of Representatives a report containing the findings of
			 the study conducted under subsection (a).
					(c)Report to
			 congressNot later than 90 days after the issuance of the report
			 regarding the study conducted pursuant to this section, the Secretary of
			 Homeland Security shall review and analyze the study and submit to the
			 Committee on Homeland Security of the House of Representatives a report on such
			 review and analysis, including any recommendations for—
						(1)changes to the
			 Annex to the Memorandum of Understanding described in subsection (a)(1);
			 and
						(2)other improvements
			 to pipeline security activities at the Department of Homeland Security.
						407.Transportation
			 security administration centralized training facility
					(a)
			 StudyThe Secretary of
			 Homeland Security shall carry out a study on the feasibility of establishing a
			 centralized training center for advanced security training provided by the
			 Transportation Security Administration for the purpose of enhancing aviation
			 security.
					(b)ConsiderationsIn
			 conducting the study, the Secretary shall take into consideration the benefits,
			 costs, equipment, personnel needs, and building requirements for establishing
			 such a training center and if the benefits of establishing the center are an
			 efficient use of resources for training transportation security
			 officers.
					(c)ReportNot
			 later than one year after the date of enactment of this Act, the Secretary
			 shall submit to the Committee on Homeland Security of the House of
			 Representatives and the Committee on Commerce, Science, and Transportation of
			 the Senate a report regarding the results of the study.
					BSAFE Truckers Act
			 of 2009 
				431.Short
			 titleThis subtitle may be
			 cited as the Screening Applied Fairly
			 and Equitably to Truckers Act of 2009 or the
			 SAFE Truckers Act of
			 2009.
				432.Surface
			 transportation security
					(a)In
			 generalThe Homeland Security
			 Act of 2002 (6 U.S.C.
			 101 et seq.) is amended by adding at the end the
			 following:
						
							XXISurface
				Transportation Security
								2101.Transportation
				of security sensitive materials
									(a)Security
				sensitive materialsNot later
				than 120 days after the date of enactment of this section, the Secretary shall
				issue final regulations, after notice and comment, defining security sensitive
				materials for the purposes of this title.
									(b)Motor vehicle
				operatorsThe Secretary shall
				prohibit an individual from operating a motor vehicle in commerce while
				transporting a security sensitive material unless the individual holds a valid
				transportation security card issued by the Secretary under
				section
				70105 of title 46, United States Code.
									(c)ShippersThe Secretary shall prohibit a person
				from—
										(1)offering a
				security sensitive material for transportation by motor vehicle in commerce;
				or
										(2)causing a security sensitive material to be
				transported by motor vehicle in commerce,
										unless
				the motor vehicle operator transporting the security sensitive material holds a
				valid transportation security card issued by the Secretary under
				section
				70105 of title 46, United States Code.2102.Enrollment
				locations
									(a)Fingerprinting
				locationsThe Secretary
				shall—
										(1)work with appropriate entities to ensure
				that fingerprinting locations for individuals applying for a transportation
				security card under section 70105 of title 46, United
				States Code, have flexible operating hours; and
										(2)permit an
				individual applying for such transportation security card to utilize a
				fingerprinting location outside of the individual’s State of residence to the
				greatest extent practicable.
										(b)Receipt and
				activation of cardsThe Secretary shall develop guidelines and
				procedures to permit an individual to receive a transportation security card
				under section
				70105 of title 46, United States Code, at the individual’s
				place of residence and to activate the card at any enrollment center.
									(c)Number of
				LocationsThe Secretary shall
				develop and implement a plan—
										(1)to offer
				individuals applying for a transportation security card under
				section
				70105 of title 46, United States Code, the maximum number of
				fingerprinting locations practicable across diverse geographic regions;
				and
										(2)to conduct
				outreach to appropriate stakeholders, including owners, operators, and relevant
				entities (and labor organizations representing employees of such owners,
				operators, and entities), to keep the stakeholders informed of the timeframe
				and locations for the opening of additional fingerprinting locations.
										(d)AuthorizationThere
				are authorized to be appropriated such sums as may be necessary to carry out
				this section.
									2103.Authority to
				ensure compliance
									(a)In
				generalThe Secretary is
				authorized to ensure compliance with this title.
									(b)Memorandum of
				understandingThe Secretary may enter into a memorandum of
				understanding with the Secretary of Transportation to ensure compliance with
				section 2101.
									2104.Civil
				penaltiesA person that
				violates this title or a regulation or order issued under this title is liable
				to the United States Government pursuant to the Secretary’s authority under
				section
				114(v) of title 49, United States Code.
								2105.Commercial
				motor vehicle operators registered to operate in Mexico or CanadaThe Secretary shall prohibit a commercial
				motor vehicle operator licensed to operate in Mexico or Canada from operating a
				commercial motor vehicle transporting a security sensitive material in commerce
				in the United States until the operator has been subjected to, and not
				disqualified as a result of, a security background records check by a Federal
				agency that the Secretary determines is similar to the security background
				records check required for commercial motor vehicle operators in the United
				States transporting security sensitive materials in commerce.
								2106.Other security
				background checksThe
				Secretary shall determine that an individual applying for a transportation
				security card under section 70105 of title 46, United
				States Code, has met the background check requirements for such card if the
				individual was subjected to, and not disqualified as a result of, a security
				background records check by a Federal agency that the Secretary determines is
				equivalent to or more stringent than the background check requirements for such
				card.
								2107.Redundant
				background checks
									(a)In
				generalAfter the date of
				enactment of this title, the Secretary shall prohibit a State or political
				subdivision thereof from requiring a separate security background check of an
				individual seeking to transport hazardous materials.
									(b)WaiversThe
				Secretary may waive the application of subsection (a) with respect to a State
				or political subdivision thereof if the State or political subdivision
				demonstrates a compelling homeland security reason that a separate security
				background check is necessary to ensure the secure transportation of hazardous
				materials in the State or political subdivision.
									(c)Limitation on
				statutory constructionNothing in this section shall limit the
				authority of a State to ensure that an individual has the requisite knowledge
				and skills to safely transport hazardous materials in commerce.
									2108.Transition
									(a)Treatment of
				individuals receiving prior hazardous materials endorsementsThe
				Secretary shall treat an individual who has obtained a hazardous materials
				endorsement in accordance with
				section
				1572 of title 49, Code of Federal Regulations, before the date
				of enactment of this title, as having met the background check requirements of
				a transportation security card under
				section
				70105 of title 46, United States Code, subject to reissuance or
				expiration dates of the hazardous materials endorsement.
									(b)Reduction in
				feesThe Secretary shall reduce, to the greatest extent
				practicable, any fees associated with obtaining a transportation security card
				under section
				70105 of title 46, United Sates Code, for any individual
				referred to in subsection (a).
									2109.Savings
				clauseNothing in this title
				shall be construed as affecting the authority of the Secretary of
				Transportation to regulate hazardous materials under
				chapter 51 of title 49,
				United States Code.
								2110.DefinitionsIn this title, the following definitions
				apply:
									(1)CommerceThe
				term commerce means trade or transportation in the jurisdiction
				of the United States—
										(A)between a place in
				a State and a place outside of the State; or
										(B)that affects trade
				or transportation between a place in a State and a place outside of the
				State.
										(2)Hazardous
				materialThe term hazardous material has the
				meaning given that term in
				section
				5102 of title 49, United States Code.
									(3)PersonThe
				term person, in addition to its meaning under
				section
				1 of title 1, United States Code—
										(A)includes a
				government, Indian tribe, or authority of a government or tribe offering
				security sensitive material for transportation in commerce or transporting
				security sensitive material to further a commercial enterprise; but
										(B)does not
				include—
											(i)the United States
				Postal Service; and
											(ii)in section 2104,
				a department, agency, or instrumentality of the Government.
											(4)Security
				sensitive materialThe term security sensitive
				material has the meaning given that term in section 1501 of the
				Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C.
				1151).
									(5)Transports;
				transportationThe term transports or
				transportation means the movement of property and loading,
				unloading, or storage incidental to such
				movement.
									.
					433.Conforming
			 amendmentThe table of
			 contents contained in section 1(b) of the Homeland Security Act of 2002 (116
			 Stat. 2135) is amended by adding at the end the following:
					
						
							Title XXI—Surface Transportation Security
							Sec. 2101. Transportation of security sensitive
				materials.
							Sec. 2102. Enrollment locations.
							Sec. 2103. Authority to ensure compliance.
							Sec. 2104. Civil penalties.
							Sec. 2105. Commercial motor vehicle operators registered to
				operate in Mexico or Canada.
							Sec. 2106. Other security background checks.
							Sec. 2107. Redundant background checks.
							Sec. 2108. Transition.
							Sec. 2109. Savings clause.
							Sec. 2110. Definitions.
						
						.
				434.Limitation on
			 issuance of hazmat licensesSection 5103a of
			 title 49, United States Code, and the item relating to that section in the
			 analysis for chapter 51 of such title, are repealed.
				435.Deadlines and
			 effective dates
					(a)Issuance of
			 transportation security cardsNot later than May 31, 2010, the
			 Secretary shall begin issuance of transportation security cards under
			 section
			 70105 of title 46, United States Code, to individuals who seek
			 to operate a motor vehicle in commerce while transporting security sensitive
			 materials.
					(b)Effective date
			 of prohibitionsThe prohibitions contained in sections 2101 and
			 2106 of the Homeland Security Act of 2002 (as added by this subtitle) shall
			 take effect on the date that is 3 years after the date of enactment of this
			 Act.
					(c)Effective date
			 of section 434 amendmentsThe
			 amendments made by section 434 of this Act shall take effect on the date that
			 is 3 years after the date of enactment of this Act.
					436.Task force on
			 disqualifying crimes
					(a)EstablishmentThe Secretary shall establish a task force
			 to review the lists of crimes that disqualify individuals from
			 transportation-related employment under current regulations of the
			 Transportation Security Administration and assess whether such lists of crimes
			 are accurate indicators of a terrorism security risk.
					(b)MembershipThe task force shall be composed of
			 representatives of appropriate industries, including labor unions representing
			 employees of such industries, Federal agencies, and other appropriate entities,
			 as determined by the Secretary.
					(c)ReportNot later than 180 days after the date of
			 enactment of this Act, the task force shall submit to the Secretary and the
			 Committee on Homeland Security of the House of Representatives a report
			 containing the results of the review, including recommendations for a common
			 list of disqualifying crimes and the rationale for the inclusion of each crime
			 on the list.
					
	
		
			Passed the House of
			 Representatives June 4, 2009.
			Lorraine C. Miller,
			Clerk
		
	
